Exhibit 10.1



--------------------------------------------------------------------------------







SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of September 6, 2017
among
COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) OPERATING PARTNERSHIP, LP,
as the Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and L/C Issuer,
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent,
U.S. BANK NATIONAL ASSOCIATION and CAPITAL ONE, NATIONAL ASSOCIATION,
as L/C Issuers,
CAPITAL ONE, NATIONAL ASSOCIATION, THE HUNTINGTON NATIONAL BANK, AND REGIONS
BANK,
as Co-Documentation Agents,

CAPITAL ONE, NATIONAL ASSOCIATION,
as a Joint Lead Arranger,
JPMORGAN CHASE BANK, N.A., and U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners,
and
THE OTHER LENDERS PARTY HERETO



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
 
Page
Article I. DEFINITIONS AND ACCOUNTING TERMS
1


1.01


Defined Terms
1


1.02


Other Interpretive Provisions
35


1.03


Accounting Terms
35


1.04


Rounding
36


1.05


Times of Day
36


1.06


Letter of Credit Amounts
36


Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
36


2.01


Commitments
36


2.02


Borrowings, Conversions and Continuations of Committed Loans
37


2.03


Letters of Credit
39


2.04


Intentionally Omitted
47


2.05


Prepayments
47


2.06


Termination or Reduction of Commitments
48


2.07


Repayment of Loans
48


2.08


Interest
48


2.09


Fees
49


2.10


Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
49


2.11


Evidence of Debt
50


2.12


Payments Generally; Administrative Agent’s Clawback
50


2.13


Sharing of Payments by Lenders
52


2.14


Increase in Commitments
52


2.15


Cash Collateral
54


2.16


Defaulting Lenders
55


2.17


Extension of Maturity Date
58


Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
58


3.01


Taxes
58


3.02


Illegality
62


3.03


Inability to Determine Rates
62


3.04


Increased Costs
63


3.05


Compensation for Losses
64


3.06


Mitigation Obligations; Replacement of Lenders
64


3.07


Survival
65


Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
65


4.01


Conditions of Initial Credit Extension
65


4.02


Conditions to all Credit Extensions
67


Article V. REPRESENTATIONS AND WARRANTIES
68


5.01


Existence, Qualification and Power
68


5.02


Authorization; No Contravention
68


5.03


Governmental Authorization; Other Consents
68


5.04


Binding Effect
68


5.05


Financial Statements; No Material Adverse Effect; Secured Debt
68


5.06


Litigation
69


5.07


No Default
69





i









--------------------------------------------------------------------------------





5.08


Ownership of Property; Liens
69


5.09


Environmental Compliance
69


5.10


Insurance
70


5.11


Taxes
70


5.12


ERISA Compliance
70


5.13


Loan Parties; Equity Interests
70


5.14


Margin Regulations; Investment Company Act
70


5.15


Disclosure
71


5.16


Compliance with Laws
71


5.17


Intellectual Property; Licenses, Etc.
71


5.18


Sanctions Laws and Regulations.
71


5.19


Solvency
72


5.20


REIT Status
72


Article VI. AFFIRMATIVE COVENANTS
72


6.01


Financial Statements
72


6.02


Certificates; Other Information
73


6.03


Notices
75


6.04


Payment of Obligations
75


6.05


Preservation of Existence, Etc
75


6.06


Maintenance of Properties
76


6.07


Maintenance of Insurance
76


6.08


Compliance with Laws
76


6.09


Books and Records
76


6.10


Inspection Rights
77


6.11


Use of Proceeds
77


6.12


Environmental Matters
77


6.13


Addition of Qualified Unencumbered Properties/Additional Subsidiary Guarantors
77


6.14


Removal of Qualified Unencumbered Properties
79


6.15


Intentionally Omitted
79


6.16


Notices Relating to Certain Unsecured Debt Exceeding $50,000,000.00
79


Article VII. NEGATIVE COVENANTS
80


7.01


Liens
80


7.02


Investments
80


7.03


Indebtedness
81


7.04


Fundamental Changes
82


7.05


Dispositions
83


7.06


Dividend Payout Ratio
83


7.07


Change in Nature of Business
84


7.08


Transactions with Affiliates
84


7.09


Burdensome Agreements.
84


7.10


Use of Proceeds
84


7.11


Financial Covenants
84


7.12


Additional Restricted Actions.
85


7.13


Organizational Matters.
86


7.14


Ownership and Creation of Foreign Subsidiaries.
86


7.15


Sanctions
86


Article VIII. EVENTS OF DEFAULT AND REMEDIES
86


8.01


Events of Default
86





ii









--------------------------------------------------------------------------------





8.02


Remedies Upon Event of Default
88


8.03


Application of Funds
89


Article IX. ADMINISTRATIVE AGENT
90


9.01


Appointment and Authority
90


9.02


Rights as a Lender
90


9.03


Exculpatory Provisions
90


9.04


Reliance by Administrative Agent
91


9.05


Delegation of Duties
91


9.06


Resignation of Administrative Agent
92


9.07


Non-Reliance on Administrative Agent and Other Lenders
92


9.08


No Other Duties, Etc.
93


9.09


Administrative Agent May File Proofs of Claim
93


9.10


Cash Collateral and Guaranty Matters
93


9.11


Swap Contracts.
93


9.12


Enforcement.
94


9.13


Lender Reply Period
94


Article X. MISCELLANEOUS
94


10.01


Amendments, Etc.
94


10.02


Notices; Effectiveness; Electronic Communication
96


10.03


No Waiver; Cumulative Remedies; Enforcement
98


10.04


Expenses; Indemnity; Damage Waiver
99


10.05


Payments Set Aside
101


10.06


Successors and Assigns
101


10.07


Treatment of Certain Information; Confidentiality
109


10.08


Right of Setoff
110


10.09


Interest Rate Limitation
110


10.10


Counterparts; Integration; Effectiveness
111


10.11


Survival of Representations and Warranties
111


10.12


Severability
111


10.13


Replacement of Lenders
111


10.14


Governing Law; Jurisdiction; Etc
112


10.15


Waiver of Jury Trial
113


10.16


No Advisory or Fiduciary Responsibility.
113


10.17


USA PATRIOT Act Notice
113


10.18


Electronic Execution of Assignments and Certain Other Documents
114


10.19


Time of the Essence
114


10.20


Acknowledgment and Consent to Bail-In of EEA Financial Institutions
114


10.21


Entire Agreement.
114


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



iii









--------------------------------------------------------------------------------





SCHEDULES
2.01        Commitments and Applicable Percentages
4.01(e)(1)    Required Advances to be Made at Initial Credit Extension
5.06        Litigation
5.08        Projects and Qualified Unencumbered Properties
5.09        Environmental Matters
5.13        Loan Party Jurisdiction and Taxpayer Identification
5.17        Intellectual Property Matters
7.01        Existing Liens
7.03        Existing Indebtedness
10.02        Administrative Agent’s Office; Certain Addresses for Notices




EXHIBITS
Form of
A    Committed Loan Notice
B    [Intentionally Omitted]
C-1    Revolving Note
C-2     Term Note
D-1    Compliance Certificate
D-2    Borrowing Base Compliance Certificate
E-1    Form of Assignment and Assumption
E-2    Administrative Questionnaire
F    Guaranty
G    Opinion Matters
H    Environmental Investigations
I    U.S. Tax Compliance Certificates






iv









--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into, as of
September 6, 2017, among Cole Real Estate Income Strategy (Daily NAV) Operating
Partnership, LP, a Delaware limited partnership (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and JPMorgan Chase Bank, N.A., as Administrative Agent and an L/C
Issuer. This Agreement amends and restates the Amended and Restated Credit
Agreement entered into as of September 12, 2014 (as amended prior to the date
hereof, the “Existing Credit Agreement”), among Borrower, each lender from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
and L/C Issuer.
The Borrower has requested that the Lenders provide the credit facility set
forth herein, and the Lenders are willing to do so on the terms and conditions
set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Addition Date” has the meaning specified in Section 6.13.
“Adjusted Annual EBITDA” means, with respect to the Consolidated Group for any
period, an amount equal to the Consolidated Net Income for the most recently
ended Measurement Period, as adjusted by (a) adding or deducting for, as
appropriate, any adjustment made under GAAP during such Measurement Period for
straight lining of rents, amortization related to above-market or below-market
leases, gains or losses from sales of assets, extraordinary, nonrecurring or
unusual items, impairment of real estate assets, income and franchise taxes,
depreciation, amortization, interest expenses, other non-cash items, fees and
expenses associated with the transactions contemplated by this Agreement and
real estate acquisition costs and expenses; (b) deducting an annual amount for
capital expenditures for such Measurement Period equal to (i) $0.25 per square
foot for Projects in which the material leasable space thereof is office space,
(ii) $0.15 per square foot for Projects in which the material leasable space
thereof is retail space, and (iii) $0.10 per square foot for Projects in which
the material leasable space thereof is industrial, distribution or warehouse
space, in each case, multiplied by the weighted average gross leasable area for
such Projects (including only the square footage, FF&E, or units in (i) — (iii)
above which is owned by the Consolidated Group during such Measurement Period
and excluding the square footage, FF&E, or units of the buildings on the ground
leased portion of any Property for which one of the members of the Consolidated
Group is the lessor); and (c) adding the Advisor Fee Adjustment for such
Measurement Period; provided, however, Adjusted Annual EBITDA attributable to
Excluded Tenants shall be excluded for purposes of the definition of Adjusted
Annual EBITDA and, in each case, the Consolidated Group Pro Rata Share of the
foregoing components for Investment Affiliates shall be included. To the extent
previously adjusted, all of the above described modifiers to such Consolidated
Net Income are as derived from CREIS’s books and records, which books and
records are to be maintained in accordance with GAAP.


1







--------------------------------------------------------------------------------





“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Loan for the
relevant Interest Period, or for any Base Rate Loan, an interest rate per annum
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.
“Adjusted Unencumbered NOI” means, with respect to Projects owned by the
Borrower and Subsidiary Guarantors for any period, Unencumbered NOI for the most
recently ended Measurement Period less an amount for capital expenditures equal
to (a) $0.25 per square foot for Projects in which the material leasable space
thereof is office space, (b) $0.15 per square foot for Projects in which the
material leasable space thereof is retail space, and (c) $0.10 per square foot
for Projects in which the material leasable space thereof is industrial,
distribution or warehouse space, in each case, multiplied by the weighted
average gross leasable area for such Projects (including only the square footage
or units in (a) — (c) above which is or are owned by the Borrower and Subsidiary
Guarantors during such Measurement Period and excluding the square footage or
units of the buildings on the ground leased portion of any Project for which one
of the members of the Borrower and Subsidiary Guarantors is the lessor).
“Administrative Agent” means JPMC in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Advisors” means Cole Real Estate Income Strategy (Daily NAV) Advisors, LLC and
its Affiliates, together with its successors, if any.
“Advisor Fee” means, collectively, (a) an asset management fee based upon the
aggregate value of the Projects plus costs and expenses incurred by Advisors in
providing asset management services and (b) property management fees based upon
gross revenues plus costs and expenses incurred by Advisors in providing
property management services.
“Advisor Fee Adjustment” means, for any period, the aggregate Advisor Fee paid
to the Advisors that were deducted in determining Consolidated Net Income for
such period less an amount equal to four and one half of one percent (4.5%) of
aggregate Consolidated Net Income from all Projects during such period; provided
that, any such Advisor Fee in an amount in excess of four and one half of one
percent (4.5%) of such aggregate Consolidated Net Income for such period is
subject to the Advisor Fee Subordination Agreement.
“Advisor Fee Subordination Agreement” means that certain Amended and Restated
Advisor Fee Subordination Agreement (in form and substance reasonably
satisfactory to Administrative Agent), dated as of the Closing Date, as amended,
restated, supplemented or modified from time to time, by and among Advisors, the
Borrower, CREIS and the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Revolving Commitments” means, at any applicable time, the Revolving
Commitments of all the Revolving Lenders. The aggregate principal amount of the
Aggregate Revolving Commitments


2







--------------------------------------------------------------------------------





in effect on the Closing Date is TWO HUNDRED TWELVE MILLION FIVE HUNDRED
THOUSAND and No/100 DOLLARS ($212,500,000.00).
“Aggregate Term Loan Amount” means the aggregate Outstanding Amount of Term
Loans of all the Term Lenders. The aggregate principal amount of the Aggregate
Term Loan Amount on the Closing Date is ONE HUNDRED TWELVE MILLION FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($112,500,000.00).
“Aggregate Term Commitments” means, at any applicable time, the Term Commitments
of all the Term Lenders. The aggregate principal amount of the Aggregate Term
Commitments in effect on the Closing Date is TWO HUNDRED TWELVE MILLION FIVE
HUNDRED THOUSAND and No/100 DOLLARS ($212,500,000.00).
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
modified from time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Consolidated Group from time to time concerning
or relating to bribery or corruption.
“Applicable L/C Issuer” means, as to a requested or an issued Letter of Credit,
the L/C Issuer from whom the Letter of Credit is requested, or the L/C Issuer
that issued the Letter of Credit, as applicable, all pursuant to Section 2.03
below.
“Applicable Letter of Credit” means a Letter of Credit issued by the Applicable
L/C Issuer.
“Applicable Percentage” means, (a) with respect to each Revolving Lender, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Revolving Lender’s Revolving Commitment at such
time; provided that if the commitment of each Revolving Lender to make Revolving
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions has
been terminated pursuant to Section 8.02 or if the Aggregate Revolving
Commitments have expired or been terminated pursuant to Section 2.06, then the
Applicable Percentage of each Revolving Lender shall be determined based on the
Applicable Percentage of such Revolving Lender most recently in effect, giving
effect to any subsequent assignments and (b) with respect to each Term Lender,
the percentage (carried out to the ninth decimal place) of the Aggregate Term
Commitments represented by such Term Lender’s Term Commitment at such time;
provided that after the end of the Availability Period for the Term Facility,
the Applicable Percentage of each Term Lender shall be determined based on the
Outstanding Amount of the Committed Term Loans represented by such Term Lender’s
Term Loans at such time. The Applicable Percentage of each Lender, after giving
effect to this Agreement (along with any amendments made hereto and any
increases in the Revolving Facility or Term Facility pursuant to Section 2.14
hereof), is set forth opposite the name of such Lender on Schedule 2.01, as it
may change from time to time in accordance with the terms hereof.
“Applicable Rate” means, from time to time, the applicable rate per annum set
forth in the applicable table below opposite the Leverage Ratio, as determined
as of the last day of the immediately preceding fiscal quarter.
Revolving Facility:
 
Leverage Ratio
Applicable Rate for Eurodollar Rate Loans and Letters of Credit
Applicable Rate for Base Rate Loans
Revolving Facility Unused Fee*



3







--------------------------------------------------------------------------------





I
< 40%
1.70%
0.70%
0.20%
II
> 40% and < 45%
1.80%
0.80%
0.25%
III
> 45% and < 50%
1.90%
0.90%
0.30%
IV
> 50% and < 55%
2.05%
1.05%
0.30%
V
> 55%
2.20%
1.20%
0.30

* The Unused Fee for the Revolving Facility shall automatically be reduced to
0.20% for any day on which the Daily Undrawn Amount for the Revolving Facility
is fifty percent (50%) or less of the Aggregate Revolving Commitments.
Term Facility:
Pricing Level
Leverage Ratio
Applicable Rate for Eurodollar Rate Loans and Letters of Credit
Applicable Rate for Base Rate Loans
Term Facility Unused Fee
I
< 40%
1.60%
0.60%
0.20%
II
> 40% and < 45%
1.70%
0.70%
0.20%
III
> 45% and < 50%
1.80%
0.80%
0.20%
IV
> 50% and < 55%
1.95%
0.95%
0.20%
V
> 55%
2.10%
1.10%
0.20%



Initially, the Applicable Rate shall be determined based upon the Leverage Ratio
specified in the certificate delivered pursuant to Section 4.01(b)(x). Any
increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio as accurately disclosed in each Compliance Certificate shall
become effective as of the first Business Day immediately following the date
such Compliance Certificate is delivered pursuant to Section 6.02(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level V shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered (until such time as such delinquent Compliance Certificate
is delivered).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means severally and collectively, JPMC, U.S. Bank and Capital One,
National Association, each in its capacity as a lead arranger and/or a joint
bookrunner, and any other entities designated in writing by the then acting
Arranger(s) as a co-lead arranger and/or joint bookrunner, as applicable, and
with the prior written consent of the Borrower; provided that JPMC may perform
its respective responsibilities of Arranger through its affiliate, J.P. Morgan
Securities LLC.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by


4







--------------------------------------------------------------------------------





the Administrative Agent, in substantially the form of Exhibit E-1 or any other
form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Group for the fiscal year ended December 31, 2016, and the
related consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such fiscal year of the Consolidated Group, including the
notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) with respect to the Revolving Facility, (i) the Maturity
Date, (ii) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (iii) the date of termination of the Revolving
Commitments of each Revolving Lender to make Revolving Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02 and (b) with respect to the Term Facility, (i) September 6, 2018, (ii) the
date of termination of the Aggregate Term Commitments pursuant to Section 2.06,
and (iii) the date of termination of the Term Commitments of each Term Lender to
make Term Loans pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementation law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Base Rate.
“Blackrock Investments” means assets of the Consolidated Group that are held and
invested pursuant to that certain Discretionary Investment Management Agreement
with Blackrock Investment Management, LLC, as Investment Manager, including all
Investments made or held pursuant thereto.


5







--------------------------------------------------------------------------------





“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing.
“Borrowing Base” means the lesser of (a) an amount equal to sixty percent (60%)
of the Unencumbered Asset Value, and (b) the Unencumbered Mortgageability
Amount.
“Borrowing Base Compliance Certificate” means a certificate substantially in the
form of Exhibit D-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
“Capitalization Rate” means seven percent (7.00%).
“Capitalized Lease Obligation” means the monetary obligation of a Person under
any lease of any property by such Person as lessee which would, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of such Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the L/C
Issuers (as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer benefitting
from such collateral and Borrower shall agree, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) the Applicable L/C Issuers. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents” means, as of any date:
(a)    securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof having
maturities of not more than one (1) year from such date;
(b)    mutual funds organized under the United States Investment Company Act
rated AAm or AAm-G by S&P and P-1 by Moody’s;
(c)    certificates of deposit or other interest-bearing obligations of a bank
or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured Debt Rating of not less than A-1 by S&P and
not less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one (1) month from the date of their
purchase;


6







--------------------------------------------------------------------------------





(d)    certificates of deposit or other interest-bearing obligations of a bank
or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured Debt Rating of not less than A-1+ by S&P,
and not less than P-1 by Moody’s and which has a long term unsecured Debt Rating
of not less than A1 by Moody’s (or in each case, if no bank or trust company is
so rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three (3) months from the date of their
purchase;
(e)    bonds or other obligations having a short term unsecured Debt Rating of
not less than A-1+ by S&P and P-1+ by Moody’s and having a long term Debt Rating
of not less than A1 by Moody’s issued by or by authority of any state of the
United States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;
(f)    repurchase agreements issued by an entity rated not less than A-1+ by
S&P, and not less than P-1 by Moody’s which are secured by U.S. Government
securities of the type described in clause (a) of this definition maturing on or
prior to a date one (1) month from the date the repurchase agreement is entered
into;
(g)    short term promissory notes rated not less than A-1+ by S&P, and not less
than P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one (1) month from the date of their purchase; and
(h)    commercial paper (having original maturities of not more than three
hundred sixty-five (365) days) rated at least A-1+ by S&P and P-1 by Moody’s and
issued by a foreign or domestic issuer who, at the time of the investment, has
outstanding long-term unsecured debt obligations rated at least A1 by Moody’s.
“C Corporation” means a corporation that is taxed under Subchapter C of Chapter
1 of the Code.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of: (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or L/C Issuer (or, for purposes of Section 3.04(b),
by any Lending Office of such Lender or by such Lender’s or such L/C Issuer’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means an event or series of events by which:
(a)    CREIS fails to own, directly or indirectly, more than fifty percent (50%)
of the Equity Interests of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities


7







--------------------------------------------------------------------------------





that such person or group has the right to acquire pursuant to any option
right), or CREIS fails to Control the Borrower; or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of CREIS
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period or (ii) whose election
or nomination to that board or other equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 or 10.01, as applicable,
which shall be the date of this Agreement.
“CMBS Securities” means, any investment securities that represent an interest
in, or are secured by, one or more pools of commercial mortgage loans or
synthetic mortgages.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agents” means, Capital One, National Association, The
Huntington National Bank, and Regions Bank, each in its capacity as a
co-documentation agent under any of the Loan Documents, or any successor or
additional co-documentation agent(s) designated by JPMC.
“Commitments” means the Revolving Commitments or the Term Commitments or both as
the context requires.
“Committed Borrowing” means a Committed Revolving Borrowing or a Committed Term
Borrowing or both as the context requires.
“Committed Loan” is a Committed Revolving Loan or a Committed Term Loan or both
as the context requires.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
“Committed Revolving Borrowing” means a borrowing consisting of simultaneous
Committed Revolving Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.02.
“Committed Revolving Loan” has the meaning specified in Section 2.01(a).
“Committed Term Borrowing” means a borrowing consisting of simultaneous
Committed Term Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.02.
“Committed Term Loan” has the meaning specified in Section 2.01(b).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


8







--------------------------------------------------------------------------------





“Competitor” means any Person, who is primarily engaged in any material line of
business as those lines of business conducted by any Loan Party on the Closing
Date or any business substantially related thereto, or who is otherwise directly
competing with any Loan Party. For clarification, a Competitor shall not include
a bank, a similar financial institution, or an insurance company unless such
Person is a Competitor Affiliate.
“Competitor Affiliate” means any Affiliate of a Competitor other than a bona
fide debt fund or an investment vehicle that is regularly engaged in making,
purchasing, ‎holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary ‎course of business and with
respect to which no Competitor or a Person that Controls or is Controlled by a
Competitor makes investment decisions or has the power, directly or indirectly,
to direct or cause the direction of such fund’s or investment vehicle’s
investment decisions.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1.
“Consolidated Debt Service” means, with respect to the Consolidated Group for
any period, without duplication, (a) Consolidated Interest Expense for such
period plus (b) the aggregate amount of scheduled principal payments
attributable to Consolidated Outstanding Indebtedness (excluding optional
prepayments and scheduled principal payments in respect of any such Indebtedness
which is not amortized through equal periodic installments of principal and
interest over the term of such Indebtedness) required to be made during such
period by any member of the Consolidated Group plus (c) a percentage of all such
scheduled principal payments required to be made during such period by any
Investment Affiliate on Indebtedness taken into account in calculating
Consolidated Interest Expense (excluding optional prepayments and scheduled
principal payments in respect of any such Indebtedness which is not amortized
through equal periodic installments of principal and interest over the term of
such Indebtedness), equal to the greater of (x) the percentage of the principal
amount of such Indebtedness for which any member of the Consolidated Group is
liable (to the extent not already included pursuant to clause (b) above) and (y)
the Consolidated Group Pro Rata Share of such Investment Affiliate.
“Consolidated Group” means CREIS and all Persons whose financial results are
consolidated with CREIS for financial reporting purposes under GAAP.
“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group, in the aggregate, in such Investment Affiliate determined by
calculating the greater of (a) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (b) the percentage
of the total book value of such Investment Affiliate that would be received by
the Consolidated Group in the aggregate, upon liquidation of such Investment
Affiliate, after repayment in full of all Indebtedness of such Investment
Affiliate; provided, that to the extent a given calculation includes
liabilities, obligations or Indebtedness of any Investment Affiliate and the
Consolidated Group, in the aggregate, is or would be liable for a portion of
such liabilities, obligations or Indebtedness in a percentage in excess of that
calculated pursuant to clauses (a) and (b) above, the “Consolidated Group Pro
Rata Share” with respect to such liabilities, obligations or Indebtedness shall
be equal to the percentage of such liabilities, obligations or Indebtedness for
which the Consolidated Group is or would be liable.
“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the Consolidated Group Pro
Rata Share of any interest expense, determined in accordance with GAAP, of any
Investment


9







--------------------------------------------------------------------------------





Affiliate, for such period, whether recourse or non‑recourse, in each case,
excluding amortization of deferred financing costs, debt premiums or discounts
or other non-cash items.
“Consolidated Net Income” means, for any period, consolidated net income of the
Consolidated Group as determined in accordance with GAAP.
“Consolidated Net Operating Income” means the aggregate NOI for the applicable
period for all Projects.
“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value as of such date minus (b) Consolidated Outstanding
Indebtedness as of such date.
“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding as of such date, as determined on a consolidated basis in accordance
with GAAP (whether recourse or non‑recourse), plus, (b) the applicable
Consolidated Group Pro Rata Share of any Indebtedness of each Investment
Affiliate as of such date, other than, in either case, Indebtedness of such
member of the Consolidated Group or Investment Affiliate owed to a member of the
Consolidated Group.
“Construction in Progress” means, as of any date, the book value (determined in
accordance with GAAP) of any Projects then under development; provided that a
Project shall no longer be included in Construction in Progress and shall be
deemed to be a stabilized project upon the earlier of (a) the expiration of the
second full fiscal quarter after substantial completion (the earlier of receipt
of a temporary certificate of occupancy or a final certificate of occupancy) of
such Project and (b) the last day of the fiscal quarter in which the annualized
Consolidated Net Operating Income attributable to such Project divided by the
Capitalization Rate exceeds the book value of such Project.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling”, “Controls” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“CREIS” means Cole Real Estate Income Strategy (Daily NAV), Inc., a Maryland
corporation, together with its successors.
“Daily Undrawn Amount” means, for each day during the applicable Availability
Period, an amount equal to (a) with respect to the Revolving Lenders, (i) the
Aggregate Revolving Commitments existing as of the end of such day, less (ii)
the aggregate Outstanding Amount of Committed Revolving Loans and L/C
Obligations as of the end of such day and (b) with respect to the Term Lenders,
the unused Term Commitments for such Term Lenders existing as of the end of such
day.
“Daily Unused Fee” means, for each day during the applicable Availability
Period, an amount equal to (a) with respect to the Revolving Lenders, (i) the
Daily Undrawn Amount of the Revolving Commitments of such Revolving Lenders for
such day, multiplied by (ii) a per annum percentage for such day (as determined
for a three hundred sixty (360) day year) equal to the applicable percentage set
forth for Unused Fees in the table set forth in the definition of Applicable
Rate applicable to the Revolving Facility and (b)


10







--------------------------------------------------------------------------------





with respect to the Term Lenders, (i) the Daily Undrawn Amount of the Term
Commitments of such Term Lenders for such day, multiplied by (ii) a per annum
percentage for such day (as determined for a three hundred sixty (360) day year)
equal to the applicable percentage set forth for Unused Fees in the table set
forth in the definition of Applicable Rate applicable to the Term Facility.
“Dark Qualified Unencumbered Property” means any Project that is not at least
eighty-five percent (85%) occupied but is at least eighty-five percent (85%)
leased to (x) one or more investment grade (BBB- or above from S&P or Fitch or
Baa3 or above by Moody’s) tenants, (y) one or more tenants whose lease
obligations are guaranteed by an investment grade (BBB- or above from S&P or
Fitch or Baa3 or above by Moody’s) entity (so long as such guaranty is in
effect), or (z) one or more tenants which are direct or indirect Subsidiaries of
a parent having an investment grade rating (BBB- or above from S&P or Fitch or
Baa3 or above by Moody's), so long as such investment grade rating is in effect,
with a minimum of five (5) years left on such lease, payments under such lease
are current and such tenant has no present right to terminate such lease.
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of a Person’s non‑credit‑enhanced, senior unsecured
long‑term debt. The Debt Rating in effect at any date is the Debt Rating that is
in effect at the close of business on such date.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to any Loan, an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus two percent (2.0%) per annum, (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate for the Revolving
Facility plus two percent (2.0%) per annum and (c) when used with respect to
Obligations other than the Loans and Letter of Credit Fees, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate applicable to Base Rate
Loans under the Revolving Facility plus (iii) two percent (2.0%) per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a


11







--------------------------------------------------------------------------------





proceeding under any Debtor Relief Law, (ii) become subject to any Bail-In
Action or (iii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided, that, a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interests in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof, (b) any other Person that
the Borrower determines in good faith is a Competitor or a Competitor Affiliate,
which Person (i) has been designated by the Borrower as a “Disqualified
Institution” by written notice to the Administrative Agent (including by posting
such notice to the Platform) not less than ten (10) Business Days prior to such
date and (ii) unless such Person is a REIT or Competitor Affiliate of a REIT,
such determination by the Borrower is acceptable to the Administrative Agent, in
its sole discretion, and (c) any Competitor Affiliate of any Person described in
clause (a) or (b) to the extent such Competitor Affiliate is clearly
identifiable solely on the basis of such Competitor Affiliate's name; provided
that (i) except for its review of the DQ List, neither the Administrative Agent
(except as provided in clause (b)(ii) above) nor any Lender shall have any
obligation to carry out due diligence in order to identify such Competitor
Affiliate and (ii) the DQ List shall be posted to all Lenders by the
Administrative Agent (and the Administrative Agent, in its capacity as such,
shall have the authority to do so), and the Administrative Agent shall further
have the express authority to provide the DQ List to each Lender requesting the
same. Notwithstanding the foregoing, each of the Borrower and the Lenders
acknowledge and agree that the Administrative Agent, in its capacity as such,
shall not have any responsibility or obligation to ascertain, monitor or inquire
as to whether any Lender or potential Lender, or potential participant is a
Disqualified Institution (except as provided in clause (b)(ii) above) and the
Administrative Agent shall have no liability with respect to any assignment or
participation of loans made, or any information made available, to a
Disqualified Institution by any Lender in violation hereof. “Disqualified
Institution” shall exclude any Person that the Borrower has designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent from time to time.
“Dividend Payout Ratio” means, for any Measurement Period, the ratio of (a) an
amount equal to (i) one hundred percent (100%) of all dividends or other
distributions paid, direct or indirect, on account of any Equity Interests in
CREIS (except dividends or distributions payable solely in shares of the
applicable class of Equity Interests to the holders of such class) during such
Measurement Period, less (ii) any amount of such dividends or distributions
constituting Dividend Reinvestment Proceeds, to (b) Funds From Operations of the
Consolidated Group for such Measurement Period.


12







--------------------------------------------------------------------------------





“Dividend Reinvestment Proceeds” means all dividends or other distributions,
direct or indirect, on account of any shares of any Equity Interests in CREIS
which any holder(s) of such Equity Interests direct to be used, concurrently
with the making of such dividend or distribution, for the purpose of purchasing
for the account of such holder(s) additional Equity Interests in the
Consolidated Group.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“DQ List” has the meaning set forth in Section 10.06(i)(iv). The initial DQ List
shall be delivered to the Administrative Agent not less than five (5) Business
Days before the Closing Date. Upon the Closing Date, all Lenders are deemed (i)
to have acknowledged such DQ List and (ii) not to have objected to such DQ List.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iv), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided, that it is
understood and agreed that no Defaulting Lender may be an Eligible Assignee.
“Eligible Real Estate Investments” means any of the following investments held
by or owed to any Loan Party, any Subsidiary thereof or any Investment
Affiliate: (a) any Secured Debt, including any “Tranche B” loans thereunder or
participation interests therein; provided, however, if such Secured Debt is
evidenced by a promissory note, such promissory note is properly assigned and/or
endorsed payable to such Loan Party, such Subsidiary or such Investment
Affiliate or if the investment is a participation interest, to the Person
granting such participation interest, (b) CMBS Securities, (c) any mezzanine
debt, including any participation interests therein, (d) any preferred equity
and (e) any REIT common stock.
“Environmental Laws” means any and all Federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower, any other Loan Party or (to the extent any such liability is
recourse to a Loan Party) any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law
with respect to any Project,


13







--------------------------------------------------------------------------------





(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials on any Project, (c) exposure of any Project
to any Hazardous Materials, (d) the release of any Hazardous Materials
originating from any Project into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of, membership interests in, limited liability company interest
in, or partnerships interests in (or other ownership or profit interests in)
such Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of, membership interests
in or partnerships interests in (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of, membership interests in or partnerships interests in (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) the determination that any Pension Plan is considered an
at-risk plan or a notification that a Multiemployer Plan is endangered or in
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Rate” means, for any Interest Period, a per annum rate of interest
equal to the Adjusted LIBO Rate for such Interest Period.
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
determined by reference to the Eurodollar Rate (and not the Base Rate).
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of such Swap Obligation is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures


14







--------------------------------------------------------------------------------





Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 22 of the Guaranty and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes excluded in accordance with the first sentence
of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 10.13) or (ii)
such Lender changes its Lending Office, except in each case to the extent that
pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding taxes imposed under
FATCA.
“Excluded Tenants” means, as of any date, any anchor tenant or non‑anchor with a
total square footage of greater than 15,000 square feet at one of the Projects
that either (a) is subject to a voluntary or involuntary petition for relief
under any Debtor Relief Laws or (b) is not operating its business in its demised
premises at such Project, unless such tenant’s lease obligations are guaranteed
by an entity whose then current long-term, unsecured debt obligations are rated
BBB‑ or above by S&P or Fitch or Baa3 or above by Moody’s.
“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereof.
“Extended Maturity Date” has the meaning specified in Section 2.17.
“Extension Effective Date” has the meaning specified in Section 2.17.
“Facility Amount” means the sum of the Aggregate Revolving Commitments and the
Aggregate Term Loan Amount, as adjusted from time to time pursuant to the terms
and conditions of this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.


15







--------------------------------------------------------------------------------





“Fee Letter” means each of (i) the letter agreement, dated as of August 10, 2017
(as the same may be amended, modified, restated, supplemented, extended, renewed
or replaced from time to time), between Borrower and JPMC, and (ii) any other
fee letter that Borrower enters into with any other Lender, Arranger, agent, or
co-agent.
“FF&E” means Furniture, Fixtures & Equipment, as determined in accordance with
GAAP.
“Fitch” means Fitch Ratings, Inc., and any successor or assignee of the business
of such company in the business of rating debt.
“Fixed Charge Coverage Ratio” means, with respect to any Measurement Period, a
ratio equal to:
(a)    Adjusted Annual EBITDA for such Measurement Period, divided by
(b)    the sum of (i) Consolidated Debt Service for such Measurement Period,
plus (ii) all Preferred Dividends, if any, payable with respect to such
Measurement Period.
“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender, with respect
to such Borrower, that is not a U.S. Person, and (b) if Borrower is not a U.S.
Person, a Lender, with respect to such Borrower, that is resident or organized
under the laws of a jurisdiction other than that in which Borrower is resident
for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each Applicable L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” shall have the meaning determined, as of the Closing
Date (or, if acceptable to the Borrower and the Administrative Agent, as it may
be updated from time to time), by the National Association of Real Estate
Investment Trusts to be the meaning most commonly used by its members, as
adjusted by adding back (a) real estate acquisition costs and expenses for
acquisitions that were consummated for the Consolidated Group and (b) the
Consolidated Group’s Pro Rata Share of real estate acquisition costs and
expenses for acquisitions that were consummated for the Investment Affiliates.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing,


16







--------------------------------------------------------------------------------





regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).
“Granting Lender” has the meaning specified in Section 10.06(f).
“Ground Lease” means a ground lease (a) that has a remaining term, including any
optional extension terms exercisable unilaterally by the tenant, of no less than
twenty-five (25) years from the later of (i) the Closing Date, or (ii) the date
the Project is added to the pool of Qualified Unencumbered Properties, provided
that the remaining term can be less than twenty-five (25) years if there is an
option to purchase and the amount of the option purchase price is either nominal
or is deducted from the Unencumbered Asset Value of the applicable Qualified
Unencumbered Property; (b) that is a financeable lease by providing reasonable
and customary protections for a leasehold mortgagee; and (c) for which the
Project subject thereto is only subject to Permitted Liens.
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (a) CREIS and (b) each of the Subsidiary
Guarantors.
“Guaranty” means the Amended and Restated Continuing Guaranty made and executed
by the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit F, including each counterpart agreement
thereto.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, or (ii) with respect to Swap Contracts in effect as of
the Closing Date, is, as of the Closing Date (or becomes within 30 days after
the Closing Date), a Lender or the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent and a party to a Swap Contract, in each case,
in its capacity as a party to such Swap Contract.


17







--------------------------------------------------------------------------------





“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Improved Land Value” means, as of any date, the book value of any Projects
which have been developed for any type of commercial, industrial, residential or
other income-generating use, regardless of whether or not such Projects are
under development as of such date.
“Indebtedness” means, as to any Person, as of any date, without duplication, all
of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services, in each case, other than trade accounts payable in the
ordinary course of business and provided that such obligations are not past due
for more than sixty (60) days after the date on which such trade account payable
was created;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien
(other than a Lien for taxes not yet due and payable) on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
(f)    Capitalized Lease Obligations and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (other than dividends) in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person, valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing
(excluding in any calculation of consolidated Indebtedness of the Consolidated
Group, Guarantees of one member of the Consolidated Group in respect of primary
obligations of any other member of the Consolidated Group).
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any Capitalized Lease Obligations or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).


18







--------------------------------------------------------------------------------





“Information” has the meaning specified in Section 10.07.
“Initial Maturity Date” means September 6, 2021.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three (3) months, the respective dates that fall every
three (3) months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the applicable Maturity Date.
“Interest Period” means with respect to any Eurodollar Rate Loan, the period
commencing on the date of such Eurodollar Rate Loan and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as Borrower may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, and (c) any Interest Period may not extend beyond
the then applicable Maturity Date. For purposes hereof, the date of a Eurodollar
Rate Loan initially shall be the date on which such Eurodollar Rate Loan is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Eurodollar Rate Loan.
“Interpolated Rate” means, at any time, for the applicable Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between:  (a) the LIBO Screen Rate
for the longest period for which the LIBO Screen Rate is available that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.
“Investment” means any investment made in cash or by delivery of property by any
Person (a) in any Person, whether by (i) acquisition of assets, shares of Equity
Interests, bonds, notes, mortgage instruments (including deeds of trust, deeds
to secure debt and mortgages), debentures, partnership, joint ventures or other
ownership interests or other securities of any Person or (ii) any deposit with,
or advance, loan or other extension of credit to, any Person (other than
deposits made in connection with the purchase of equipment or other assets in
the ordinary course of business) or (iii) any other capital contribution to or
investment in such Person, including, without limitation, any guaranty
obligations (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person, or (b) in any Project.
Investments which are loans, advances, extensions of credit or Guarantees shall
be valued at the principal amount of such loan, advance or extension of credit
outstanding as of the date of determination or, as applicable, the principal
amount of the loan or advance outstanding as of the date of determination
actually guaranteed by such Guarantees. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has a ten percent (10%) or greater ownership interest,
whose financial results are not consolidated under GAAP with the financial
results of the Consolidated Group.


19







--------------------------------------------------------------------------------





“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or
Fitch, or Baa3 or better from Moody’s.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the Applicable L/C Issuer and relating to such Letter of Credit.
“JPMC” means JPMorgan Chase Bank, N.A., and its successors.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Revolving Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means each of JPMC, U.S. Bank and Capital One, National
Association, in its respective capacity as an issuer of Letters of Credit
hereunder, any other Revolving Lender that agrees in writing to be an L/C
Issuer, in its capacity as issuer of Letters of Credit hereunder or any
successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
"Lead Lender" means each of JPMC and U.S. Bank.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Revolving Lenders and the Term Lenders.


20







--------------------------------------------------------------------------------





“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect for the Revolving Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to fifteen percent (15%) of
the Aggregate Revolving Commitments, not to exceed $50,000,000.
“Leverage Ratio” means, with respect to the Consolidated Group as of any date of
calculation, (a) Consolidated Outstanding Indebtedness as of such date, divided
by (b) Total Asset Value as of such date.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion),
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to zero for the purposes of this Agreement.
“Lien” or “Encumbrance” and “Liens and Encumbrances” means any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan” means an extension of credit in the form of a Revolving Loan or a Term
Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, the Guaranty, the Advisor Fee Subordination Agreement and any and all
documents, instruments or agreements executed and delivered to evidence, secure
or in connection with all Letters of Credit, and such other documents
evidencing, securing or pertaining to the Loans as shall, from time to time, be
executed and/or delivered by Borrower, any Guarantor, or any other party to the
Administrative Agent pursuant to this


21







--------------------------------------------------------------------------------





Agreement or any other Loan Document (in each case as the same may be amended,
modified, restated, supplemented, extended, renewed or replaced from time to
time).
“Loan Parties” means, collectively, the Borrower and each Guarantor.
"Loan Party" means, individually, the Borrower or any Guarantor.
“Management Fees” means, with respect to each Project for any period, an amount
equal to the greater of (a) actual Advisor Fee payable with respect thereto and
(b) an imputed management fee in an amount equal to 2% of rental revenues,
excluding adjustments for straight lining of rents and amortization related to
above-market or below-market leases directly attributable to such Project for
such Measurement Period.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.
“Marketable Securities” means Investments in Equity Interests or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
condition (financial or otherwise) of the Borrower or the Consolidated Group
taken as a whole; (b) a material impairment of the ability of Borrower or the
Guarantors, taken as a whole, to perform their obligations under any Loan
Document to which they are a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against Borrower or the
Guarantors, taken as a whole, of any Loan Document to which they are a party.
“Maturity Date” means (a) in the case of the Term Facility, September 6, 2022,
and (b) with respect to the Revolving Facility, the Initial Maturity Date unless
the maturity is extended pursuant to Section 2.17, then the Extended Maturity
Date; provided, however, that, in every case, if such date is not a Business
Day, the Maturity Date shall be the immediately preceding Business Day.
“Measurement Period” means, as of any date, the four Quarterly Periods ending on
or next preceding such date.
“Moody’s” means Moody’s Investors Service, Inc. and any successor or assignee of
the business of such company in the business of rating debt.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multi-Tenant Project” means any Project that is not a Single-Tenant Project.


22







--------------------------------------------------------------------------------





“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Negative Pledge” means with respect to any Qualified Unencumbered Property or
any Equity Interests in any Subsidiary Guarantor, any provision of a document,
instrument or agreement (other than any Loan Document) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
"Net Obligations" means an amount equal to the Obligations minus the Obligations
under any Swap Contract as of the last day of the most recently ended
Measurement Period.
“New Term Loan” has the meaning specified in Section 2.14(a).
“NOI” means, with respect to any Project for any Measurement Period, (a)
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such Measurement Period, plus (b) all master lease income
(except master lease income relating to multiple property master leases pursuant
to which any member of the Consolidated Group is the lessor), not to exceed five
percent (5%) of Consolidated Net Operating Income, less (c) the amount of all
expenses (as determined in accordance with GAAP) incurred in connection with and
directly attributable to the ownership and operation of such Project for such
period, including, without limitation, Management Fees and amounts accrued for
the payment of real estate taxes and insurance premiums, but excluding any
general and administrative expenses related to the operation of the Borrower or
the applicable Subsidiary Guarantor, any interest expense, or other debt service
charges, any real estate acquisition costs and expenses, any amortization
related to above-market or below-market leases, any straight lining of rents and
any non-cash charges such as impairment of real estate assets and depreciation
or amortization of financing costs; provided, however, if such Project has been
owned by the Borrower or a Subsidiary Guarantor, as applicable, for less than
twelve (12) months then the NOI for such Project will be calculated as specified
in clauses (a), (b) and (c) above based upon the income and expenses for the
most recently ended Quarterly Period multiplied by four (4); provided further,
however, if the Project has been owned by a Subsidiary Guarantor for twelve (12)
months or more but has not generated property rental and other income for four
(4) complete Quarterly Periods, the NOI for such Project will be calculated as
specified in clauses (a), (b) and (c) above but on an annualized basis,
provided, that once such Project has generated property rental and other income
for four (4) complete Quarterly Periods, it is agreed that the NOI for such
Project will be calculated as specified in clauses (a), (b) and (c) above based
on the Measurement Period most recently ended; provided, further, that to the
extent such Project is not owned or operated for one complete fiscal quarter,
the calculation of NOI for such Measurement Period shall be such Project’s
appraised NOI for an entire Measurement Period, as reasonably calculated and
suggested by Borrower and approved by Administrative Agent in its reasonable
discretion.
“Note” means a Revolving Note or a Term Note.
“NYFRB” means the Federal Reserve Bank of New York.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to


23







--------------------------------------------------------------------------------





become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include any Swap Contract between any
Loan Party and any Hedge Bank and any Treasury Management Agreement between any
Loan Party and any Lender or Affiliate of a Lender; provided that the
“Obligations” shall exclude any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with the Borrower is a
party, under which the Borrower has:
(a)    any obligation under a guarantee contract that has any of the
characteristics identified in paragraph 3 of FASB Interpretation No. 45,
Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including
Indirect Guarantees of Indebtedness of Others (November 2002) (“FIN 45”), as may
be modified or supplemented, and that is not excluded from the initial
recognition and measurement provisions of FIN 45 pursuant to paragraphs 6 or 7
of that Interpretation;
(b)    a retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets;
(c)    any obligation, including a contingent obligation, under a contract that
would be accounted for as a derivative instrument, except that it is both
indexed to the Borrower’s own stock and classified in stockholders’ equity in
the Borrower’s statement of financial position, and therefore excluded from the
scope of FASB Statement of Financial Accounting Standards No. 133, Accounting
for Derivative Instruments and Hedging Activities (June 1998), pursuant to
paragraph 11(a) of that Statement, as may be modified or supplemented; or
(d)    any obligation, including a contingent obligation, arising out of a
variable interest (as referenced in FASB Interpretation No. 46, Consolidation of
Variable Interest Entities (January 2003), as may be modified or supplemented)
in an unconsolidated entity that is held by, and material to, the Borrower,
where such entity provides financing, liquidity, market risk or credit risk
support to, or engages in leasing, hedging or research and development services
with, the Borrower.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


24







--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Committed Revolving Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Committed Revolving Loans
occurring on such date; (b) with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts; and (c) with respect to
Committed Term Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to the borrowings and prepayments or repayments of
Committed Term Loans, as the case may be, occurring on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Liens” means:
(a)    Liens, if any, existing pursuant to any Loan Document;
(b)    Liens (other than Liens imposed under ERISA) for taxes, assessments
(including private assessments and charges) or governmental charges or levies
not yet delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP, or
which have been insured over without qualification, condition or assumption by
title insurance or otherwise in a manner acceptable to Administrative Agent in
its reasonable discretion;
(c)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, (i) are unfiled and no other action has been


25







--------------------------------------------------------------------------------





taken to enforce the same or (ii) are (x) being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established or (y) insured over without qualification,
condition or assumption by title insurance or otherwise in a manner acceptable
to Administrative Agent in its reasonable discretion;
(d)    all items on “Schedule B” to the applicable title policy in favor of the
applicable Subsidiary Guarantor and reasonably acceptable to the Administrative
Agent as evidenced by the inclusion of the related Project in the pool of
Qualified Unencumbered Properties;
(e)    with respect to each Qualified Unencumbered Property, the leasehold
interest of each third party lessee (or sub-lessee) in such Qualified
Unencumbered Property;
(f)    easements granted to any Governmental Authority or necessary or desirable
for any access, drainage, utility or similar service in connection with the
operation of the applicable Qualified Unencumbered Property;
(g)    Liens existing pursuant to any Loan Document;
(h)    zoning restrictions, easements, rights-of-way, restrictions and other
encumbrances affecting real property which, in the aggregate, do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
(i)    any interest of title of a lessor (and its mortgagees) under, and Liens
arising from UCC financing statements (or equivalent filings, registrations or
agreements in any foreign jurisdiction) relating to, operating leases not
prohibited, or Ground Leases or other lease permitted, by this Agreement under
which a Subsidiary Guarantor is a lessee;
(j)    Liens securing judgments for the payment of money not constituting an
Event of Default;
(k)    Liens existing on the Closing Date disclosed in this Agreement, and
agreed to, by the Administrative Agent;
(l)    Liens incurred in the ordinary course of business in connection with
workers compensation, unemployment insurance or other social security
obligations;
(m)    Liens in favor of Borrower or any Subsidiary Guarantor, granted by any
Person that is not a Loan Party, due to obligations owed to such Borrower or
Subsidiary Guarantor in connection with any lease of a Qualified Unencumbered
Property or any PILOT Transaction;
(n)    Liens pursuant to any PILOT Transaction that are junior and subject to
the applicable Subsidiary Guarantor’s rights to acquire fee title to the
Qualified Unencumbered Property that is subject to a PILOT Transaction; and
(o)    other Liens and Encumbrances consented to by the Administrative Agent in
writing from time to time and subject to such requirements as the Administrative
Agent may reasonably impose.


26







--------------------------------------------------------------------------------





“Permitted Restrictions” means any of the following (a) provisions in any
Unsecured Debt documents that (i) require the Consolidated Group maintain a pool
of unencumbered properties of a size determined by reference to the total amount
of Unsecured Debt of the Consolidated Group on substantially similar terms to
those provisions contained herein regarding the Unencumbered Asset Value,
(ii) restrict a Lien being granted to secure the Obligations unless a Lien is
granted to secure such Unsecured Debt, (iii) require any Subsidiary Guarantor
that Guarantees the Obligations to Guarantee such Unsecured Debt substantially
in the form of Exhibit F, mutatis mutandis, or such other form reasonably
acceptable to Administrative Agent, or (iv) provide certain restrictions or
requirements pursuant to a definition of qualified unencumbered property
substantially similar to the definition of Qualified Unencumbered Properties
contained herein or (v) provide financial covenants or other negative covenants
no more restrictive, in any material respect, than those in the Loan Documents
and (b) any Negative Pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(c) solely to the extent any such
Negative Pledge relates to the property financed by or the subject of such
Indebtedness.
“Permitted Unsecured Debt” means, at any time, Unsecured Debt (excluding the
Obligations) that CREIS or any of its Subsidiaries (a) incurred during a time
CREIS or the Borrower has (i) an Investment Grade Rating or (ii) any outstanding
indebtedness issued by CREIS or the Borrower that has an NAIC rating of 2 or
better or (b) that is rated BBB- or better from S&P or Fitch, or Baa3 or better
from Moody’s or has an NAIC rating of 2 or better.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PILOT Transaction” means, with respect to any Project and the Subsidiary
Guarantor having an interest in such Project, a transaction or series of related
transactions in which:
(a) an industrial development board or other political subsidiary (an “IDB”) has
or acquires nominal fee title to a Project and leases such Project to such
Subsidiary Guarantor pursuant to a Ground Lease or if the Subsidiary Guarantor
retains fee title, the IDB has a leasehold interest in the improvements and
subleases such improvements back to the Subsidiary Guarantor pursuant to a lease
reasonably acceptable to the Administrative Agent, which (i) obligates such
Subsidiary Guarantor (or such Subsidiary Guarantor’s tenant) to make payments in
lieu of ad valorem taxes in an amount not to exceed the taxes that would be
assessed if such Subsidiary Guarantor had fee title to such Project, (ii)
obligates such Subsidiary Guarantor to make rent payments that are nominal or
that equal the payments payable under the Bonds (as defined below) and (iii)
grants to such Subsidiary Guarantor the option (which upon foreclosure may be
exercised by the leasehold mortgagee (such as the Administrative Agent)) to
acquire fee title to such Project for a nominal sum regardless of the existence
of any default under such transaction and only subject to Permitted Liens; and
(b) if applicable, the IDB issues one or more bonds (the “Bonds”) which are
payable from all or a portion of the payments to be made by such Subsidiary
Guarantor under such Ground Lease (or such Subsidiary Guarantor’s tenant) that
(i) are registered in the name of such Subsidiary Guarantor, and (ii) the
Subsidiary Guarantor has (x) if Bonds are issued, 100% of the beneficial
interest in the Bonds, free of any Liens or Encumbrances, or (y) if Bonds are
not issued, a senior right and option to purchase the fee simple interest in the
Project consistent with (a)(iii) above; and
(c) the applicable Subsidiary Guarantor exercises its right to acquire 100% fee
interest in the Project prior to the expiration date for such right.


27







--------------------------------------------------------------------------------





“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (other than a Multiemployer Plan), maintained for employees of the
Borrower or any ERISA Affiliate or any such Plan to which the Borrower or any
ERISA Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Preferred Dividends” means, with respect to the Consolidated Group, dividends
or other distributions which are payable to holders of any Equity Interests in
the Consolidated Group which entitle the holders of such Equity Interests to be
paid on a preferred basis prior to dividends or other distributions to the
holders of other types of Equity Interests in the Consolidated Group.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMC (or its successors) as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York (or its successors’ office
identified to the Borrower and the Lenders); each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.
“Project” means any real estate asset directly owned by any member of the
Consolidated Group, any of its Subsidiaries or any Investment Affiliate. For
purposes hereof and of the Loan Documents, “owned” shall mean any real estate
asset owned in fee or leased by any such Person, or any combination thereof.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Unencumbered Properties” means, as of any date, Projects that are:
(a) one hundred percent (100%) (i) fee owned by a Wholly-Owned Subsidiary that
is a Subsidiary Guarantor; or (ii) leased by a Wholly-Owned Subsidiary that is a
Subsidiary Guarantor under a Ground Lease, or if approved by the Administrative
Agent such other lease that is part of a PILOT Transaction; (b) not subject to
any Liens other than Permitted Liens and the owner thereof has the power to (i)
provide a Negative Pledge and (ii) agree not to guarantee or otherwise become
liable for any Indebtedness; (c) located in the United States; (d) at least
eighty-five percent (85%) occupied, unless (i) such Project is being
repositioned for a period not more than six (6) months (provided that the
aggregate sum of repositioning Projects may not exceed ten percent (10%) of the
Unencumbered Asset Value at any one time and provided further that if such
Project is a Multi-Tenant Project, such Project is at least thirty percent (30%)
occupied) or (ii) such Project is a Dark Qualified Unencumbered Property; (e)
not subject to any material environmental, title or structural problems; (f) not
subject to any leases that are in default, after giving effect to any notice or
cure periods set forth therein; provided that, in the case of Multi-Tenant
Projects, the qualification in this clause (f) shall be limited to leases in
default (i) on anchor tenants or (ii) that constitute ten percent (10%) or more
of such Project’s net rental revenue; (g) not a hotel or motel property; and (h)
covered by insurance as required in accordance with Section 6.07. The Qualified
Unencumbered Properties as of the Closing Date are identified as such on
Schedule 5.08. Projects may be added to and/or removed from the pool of
Qualified Unencumbered Properties in accordance with Sections 6.13 and 6.14.
“Quarterly Period” means the most recently-ended three (3) calendar month period
for which the Borrower has provided financial information pursuant to Sections
6.01(a) or (b).
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.


28







--------------------------------------------------------------------------------





“Recourse Debt” means any Indebtedness of any member of the Consolidated Group
for which such Person has personal liability (excluding Indebtedness with
respect to which the liability of the applicable obligor is limited to the
obligor’s interest in specified assets securing such Indebtedness), subject to
customary nonrecourse carve-outs, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the applicable Project securing such
Indebtedness, (c) arise from the presence of Hazardous Materials on the Project
securing such Indebtedness; or (d) are the result of any unpaid real estate
taxes and assessments, in each case, to the extent no claim of liability has
been made pursuant to any such carve-outs.
“Register” has the meaning specified in Section 10.06(c).
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et. seq. of the Code or any
successor provisions.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice and (b) with respect
to an L/C Credit Extension, a Letter of Credit Application.
“Required Lenders” means, as of any date of determination, Lenders having
greater than fifty percent (50%) of the sum of (a) the Aggregate Revolving
Commitments then in effect or, if the Aggregate Revolving Commitments have been
terminated pursuant to Section 2.06 or Section 8.02, the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Revolving Lender for purposes of this definition), and (b) the Aggregate
Term Commitments then in effect or, if the Availability Period has ended, the
Aggregate Term Loan Amount; provided that the Commitment of, and the Outstanding
Amount held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Lenders
having greater than fifty percent (50%) of the Revolving Commitments then in
effect or, if the Aggregate Revolving Commitments have been terminated pursuant
to Section 2.06 or Section 8.02, the Total Revolving Outstandings (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Revolving Lender
for purposes of this definition); provided that the Commitment of, and the
Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, secretary, assistant secretary, treasurer, assistant
treasurer or controller of a Loan Party or of any general partner, member or
manager thereof, as applicable, and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party or of any general partner, member or
manager thereof, as applicable, so designated by any of the foregoing officers
in a notice to the Administrative Agent. Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be


29







--------------------------------------------------------------------------------





conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Responsible Officer Certificate” means a certificate executed by a Responsible
Officer in the capacity as a Responsible Officer of, and on behalf of, the
applicable Loan Party, and not in the individual capacity of the individual that
is a Responsible Officer.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to the Equity Interests of the
Borrower or any Subsidiary Guarantor, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Revolving Loans to the Borrower pursuant to Section 2.01(a) or Section
2.14, as applicable, and (b) purchase participations in L/C Obligations in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Revolving Facility” means the Revolving Commitments and the extensions of
credit made thereunder, including the issuance of Letters of Credit.
“Revolving Lender” means each Lender who has a Revolving Commitment greater than
zero.
“Revolving Loan” means an extension of credit by a Revolving Lender to the
Borrower under Article II in the form of a Committed Revolving Loan.
“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit C-1.
“S&P” means S&P Global Ratings, a division of S&P Global, Inc., or any successor
or assignee of the business of such division in the business of rating debt.
“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Loan Party, directly or indirectly, becomes liable as lessee, guarantor or other
surety with respect to any lease, whether an operating lease or a capital lease,
of any Qualified Unencumbered Property (a) which such Person has sold or
transferred (or is to sell or transfer) to another Person which is not a Loan
Party or (b) which such Person intends to use for substantially the same purpose
as any other Qualified Unencumbered Property which has been sold or transferred
(or is to be sold or transferred) by such Person to another Person which is not
a Loan Party in connection with such lease.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country, or (c) any Person Controlled by any such Person.


30







--------------------------------------------------------------------------------





“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Debt” means Indebtedness secured by mortgages (or other real estate
security instruments) or by mortgage-backed receivables or notes or other
instruments supported by direct real estate security.
“Shareholders' Equity” means an amount equal to shareholders’ equity or net
worth of the Consolidated Group, on a consolidated basis, as determined in
accordance with GAAP.
“Single-Tenant Project” means any Project for which three (3) or fewer tenants
account for ninety percent (90%) or more of the Project’s total annualized rent.
“SPC” has the meaning specified in Section 10.06(f).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency fundings and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a, direct or indirect,
Subsidiary or Subsidiaries of CREIS.
“Subsidiary Guarantors” means each Wholly-Owned Subsidiary that owns or leases a
Project that is a Qualified Unencumbered Property; provided, however, upon
release of such Project from the pool of Qualified Unencumbered Properties
pursuant to the terms and conditions of this Agreement, such Subsidiary shall,
to the extent provided herein and in the Guaranty, cease to be a Subsidiary
Guarantor.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the


31







--------------------------------------------------------------------------------





foregoing), whether or not any such transaction is governed by or subject to any
master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means U.S. Bank, in its capacity as syndication agent under
any of the Loan Documents, or any successor syndication agent(s).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitment” means, as to each Lender, its obligation to make Committed
Term Loans to the Borrower pursuant to Section 2.01(b) or Section 2.14, as
applicable, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Term Facility” means the Term Commitments and the extensions of credit made
thereunder.
“Term Lender” means each Lender with a Term Commitment or outstanding Term
Loans.
“Term Loan” means an extension of credit by a Term Lender to the Borrower under
Article II in the form of a Committed Term Loan and any New Term Loan.
“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender, substantially in the form of Exhibit
C-2.
“Total Asset Value” or “TAV” means, as of any date, the sum of (without
duplication) (a) Consolidated Net Operating Income during the Measurement Period
most recently ended attributable to Projects owned


32







--------------------------------------------------------------------------------





or leased by a member of the Consolidated Group for eighteen (18) months or more
divided by the Capitalization Rate, provided that the resulting amount shall not
be less than $ 0.00 for any Project, plus (b) one hundred percent (100%) of the
actual price paid for any Projects owned or leased by any member of the
Consolidated Group for less than eighteen (18) months, plus (c) cash, Cash
Equivalents and Marketable Securities owned by the Consolidated Group as of the
last day of the most recently ended fiscal quarter, plus (d) the Construction in
Progress and Improved Land Value for Projects owned or leased by the
Consolidated Group (provided, that the book value of Construction in Progress
and Improved Land Value shall, at all times, be subject to the terms of Section
7.02(f)(ii)), plus (e) the GAAP-determined value of Eligible Real Estate
Investments owned or held by the Consolidated Group (provided, that the
aggregate value of Eligible Real Estate Investments held shall, at all times, be
subject to the terms of Section 7.02(f)(iv)) plus (f) the Unimproved Land Value
of Projects owned by the Consolidated Group (provided that the value of such
undeveloped land shall, at all times, be subject to the terms of Section
7.02(f)(iii)), plus (g) the GAAP determined value of Blackrock Investments owned
or held by the Consolidated Group, provided, however, in each case the
Consolidated Group Pro Rata Share of the foregoing components for Investment
Affiliates shall be included.
“Total Outstandings” means the aggregate Outstanding Amount of all Term Loans,
Revolving Loans and all L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.
“Treasury Management Agreements” means any and all agreements governing the
provision of treasury or cash management services, including, without
limitation, deposit accounts, overdraft, credit or debit cards, purchase cards,
corporate cards, funds transfer, automated clearinghouse, zero balance accounts,
returned check concentration, controlled disbursement, lockbox, account
reconciliation and reporting and trade finance services and other cash
management services.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
“Unencumbered Asset Value” means, as of any date of calculation, the sum of: (a)
for Qualified Unencumbered Properties owned eighteen (18) months or more, an
amount equal to (i) Consolidated Net Operating Income during the Measurement
Period most recently ended for such Qualified Unencumbered Properties divided by
(ii) the Capitalization Rate, plus (b) one hundred percent (100%) of the actual
purchase price paid for Qualified Unencumbered Properties owned less than
eighteen (18) months (excluding any costs and expenses incurred in connection
therewith that were added to the purchase price, all as reasonably calculated
and suggested by the Borrower and approved by the Administrative Agent in its
reasonable discretion); provided, however, that (A) no tenant will account for
greater than twenty percent (20%) of Unencumbered Asset Value without
Administrative Agent’s reasonable approval, (B) no Qualified Unencumbered
Property will account for greater than twenty percent (20%) of Unencumbered
Asset Value without Administrative Agent’s reasonable approval, (C) Dark
Qualified Unencumbered Properties will not account for greater than five percent
(5%) of Unencumbered Asset Value without Administrative Agent’s reasonable
approval, (D) Qualified Unencumbered Properties that are Multi-Tenant Projects
shall not account for more than twenty-five percent (25%) of Unencumbered Asset
Value, (E) Qualified Unencumbered Properties leased by Subsidiary Guarantors, as
lessees, under Ground Leases shall not account for more than twenty percent
(20%) of Unencumbered Asset Value without the reasonable approval of each Lead
Lender, but only so long as such Lead Lender is a Lender and (F) a minimum of
twenty five percent (25%) of the Consolidated Net Operating Income generated by
Qualified


33







--------------------------------------------------------------------------------





Unencumbered Properties used to calculate Unencumbered Asset Value shall be
derived from (x) investment grade (BBB- or above by S&P or Fitch or Baa3 or
above by Moody’s) tenants; (y) tenants whose lease obligations are guaranteed by
an investment grade (BBB- or above from S&P or Fitch or Baa3 or above by
Moody’s) entity (so long as such guaranty is in effect); or (z) tenants which
are direct or indirect Subsidiaries of a parent having an investment grade
rating (BBB- or above from S&P or Fitch, or Baa3 or above by Moody's), so long
as such investment grade rating is in effect, provided that if a tenant exceeds
the percentage in subsection (A), or a Qualified Unencumbered Property exceeds
the percentage limitation in subsection (B), or the applicable Qualified
Unencumbered Properties exceed the percentage limitation in subsection (C), (D)
or (E), then the applicable Qualified Unencumbered Properties may continue to be
included in the calculation of Unencumbered Asset Value, but the Unencumbered
Asset Value shall be reduced by an amount to exclude therefrom, the portion of
the Unencumbered Asset Value attributable to the excess of such percentage
limitations, as reasonably calculated by the Borrower, and which calculations
are reasonably acceptable to the Administrative Agent.
“Unencumbered Mortgageability Amount” means the maximum amount that provides
debt service coverage equal to 1.35x, where the debt service coverage
calculation is based on the Adjusted Unencumbered NOI attributable to all
Qualified Unencumbered Properties on an aggregate basis for the most recently
ended Measurement Period, as underwritten by the Administrative Agent assuming
debt service based on a thirty (30) year, mortgage-style principal amortization
at an annual interest rate equal to the greater of (i) the ten (10) year
Treasury Bill yield as of the end of such Measurement Period plus two hundred
fifty (250) basis points and (ii) six and one half percent (6.5%).
“Unencumbered NOI” means, for any Measurement Period, NOI for such Measurement
Period from Qualified Unencumbered Properties.
“Unimproved Land Value” means, as of any date, the book value of any Projects as
determined in accordance with GAAP, which have not been developed for any type
of commercial, industrial, residential or other income-generating use and is
not, as of such date, under development.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unsecured Debt” means Indebtedness of the Consolidated Group that is not
Secured Debt, including the Obligations, provided that any Guarantee by any
member of the Consolidated Group of Secured Debt of any other member of the
Consolidated Group shall be Unsecured Debt only to the extent the amount of the
Indebtedness Guaranteed by any member of the Consolidated Group exceeds the
aggregate market value of all property securing such Secured Debt, calculated on
the date of execution of such Guarantee, provided further that for purposes of
computing the amount of Unsecured Debt arising from a Swap Contract permitted
pursuant to Section 7.03(b) herein, the amount of Unsecured Debt with respect
thereto shall be the amount calculated as of the end of each fiscal quarter and
fiscal year, and if the applicable Swap Contract was not in place as of the end
of the immediately prior fiscal quarter or fiscal year, as applicable, the
amount of Unsecured Debt with respect thereto shall be $0.00 until the end of
the then current fiscal quarter or fiscal year, as applicable.
“Unsecured Debt Service” means, for any date of calculation and for any
Measurement Period ending on or next preceding such date, actual interest
incurred and scheduled principal paid on Unsecured Debt during such Measurement
Period.


34







--------------------------------------------------------------------------------





“Unsecured Debt Service Coverage Ratio” means, for any Measurement Period, the
ratio of (a) Adjusted Unencumbered NOI during such Measurement Period; to (b)
Unsecured Debt Service during such Measurement Period.
“Unused Fees” has the meaning specified in Section 2.09(a).
“U.S. Bank” means U.S. Bank National Association.
“Wholly-Owned Subsidiary” means (a) any Subsidiary all of the outstanding voting
securities and any Mandatorily Redeemable Stock of which shall at the time be
owned or controlled, directly or indirectly, by the Borrower and/or CREIS or one
or more Wholly-Owned Subsidiaries of the Borrower and/or CREIS, or by the
Borrower and/or CREIS and one or more Wholly-Owned Subsidiaries of the Borrower
and/or CREIS, or (b) any partnership, limited liability company, association,
joint venture or similar business organization one hundred percent (100%) of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled, directly or indirectly, by the Borrower and/or CREIS.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vii) definitions given in singular form shall,
when used in their plural form, mean a collective reference to each such person,
place or thing and definitions given in plural form shall, when used in their
singular form, mean an (or the applicable) individual person place or thing
among the group of persons, places or things defined.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


35







--------------------------------------------------------------------------------





(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that which are used in preparing the
Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification 825
(or any other Financial Accounting Standard or Accounting Standards Codification
having a similar result or effect) to value any Indebtedness or other
liabilities of the Consolidated Group or any Investment Affiliate at “fair
value,” as defined therein and (ii) except to the extent elected otherwise by
the Borrower, any change in accounting for leases pursuant to GAAP, including
those resulting from the implementation of Financial Accounting Standards Board
ASU No. 2016-02, Leases (Topic 842).
(a)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
(b)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Consolidated Group or to the
determination of any amount for the Consolidated Group on a consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that the Borrower is required to consolidate pursuant to FASB
Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


36







--------------------------------------------------------------------------------





ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Commitments.
(a)    Committed Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make revolving loans (each
such loan, a “Committed Revolving Loan”) to the Borrower in Dollars from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Revolving Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Committed Revolving Borrowing, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments and the Total Outstandings shall not
exceed the lesser of (A) the Facility Amount and (B) the Borrowing Base then in
effect, less all Unsecured Debt other than the Net Obligations, and (ii) the
aggregate Outstanding Amount of the Committed Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations shall not exceed such Revolving Lender’s Revolving
Commitment. Within the limits of each Revolving Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Committed Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein. Upon the expiration of the Availability
Period, the commitments of the Revolving Lenders to make Committed Revolving
Loans shall irrevocably cease.
(b)    Committed Term Loans. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make term loans, in multiple
advances, to the Borrower in Dollars:
(i) on the Closing Date, each Term Lender shall make its advance of the Term
Loan in the amount set forth for such Term Lender in Schedule 4.01(e)(1); and
(ii) provided no Event of Default is continuing, each Term Lender shall make its
advance of additional Term Loans, on any Business Day during the Availability
Period and in not more than four (4) separate additional Borrowings, each in a
minimum amount of $25,000,000 (or, if less, the then unused Aggregate Term
Commitments) in an amount not to exceed the balance of such Term Lender's Term
Commitment, subject to the Borrower delivering to the Administrative Agent a
Committed Loan Notice not later than 11:00 a.m. three (3) Business Days prior to
such applicable additional advance;
(each such Loan, a “Committed Term Loan”); provided, however, that after giving
effect to each borrowing of the Committed Term Loans and the prepayment of
Revolving Loans, if any, in connection therewith, (x) the aggregate Term Loans
made by each Lender shall not exceed its Term Commitment, and (y) the Total
Outstandings shall not exceed the lesser of (A) the Facility Amount as of the
date of the Committed Term Loans, and (B) the Borrowing Base then in effect,
less all Unsecured Debt other than the Net Obligations. Amounts repaid on the
Term Loans may not be reborrowed. The Term Loans may consist of Base Rate Loans
or Eurodollar Rate Loans or a combination thereof, as further provided herein.
If any portion of the proceeds of any such Committed Term Loan is used to prepay
Revolving Loans, the portion of such Revolving Loans held by any Term Lender
shall be exchanged for a corresponding portion of such Committed Term Loan
pursuant to a cashless settlement.
2.02    Borrowings, Conversions and Continuations of Committed Loans.


37







--------------------------------------------------------------------------------





(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed
Loans, and (ii) on the requested date of any Borrowing of Base Rate Committed
Loans. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000.00) or a whole multiple of One Million
and No/100 Dollars ($1,000,000.00) in excess thereof. Except as provided in
Sections 2.03(c), each Borrowing of or conversion to Base Rate Committed Loans
shall be in a minimum principal amount of Five Hundred Thousand and No/100
Dollars ($500,000.00) or a whole multiple of One Hundred Thousand and No/100
Dollars ($100,000.00) in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted and whether such Committed
Loan is a Revolving Loan, a Term Loan, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Committed Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month. If the most recent Borrowing Base Compliance
Certificate delivered to the Administrative Agent does not demonstrate a
Borrowing Base sufficient for any Committed Borrowing requested by the Borrower,
then as a condition to such Committed Borrowing the Borrower shall deliver to
the Administrative Agent an updated Borrowing Base Compliance Certificate
covering the current pool of Qualified Unencumbered Properties that demonstrates
a Borrowing Base sufficient for such requested Committed Borrowing.
(b)    Following receipt of a Committed Loan Notice after the Closing Date, the
Administrative Agent shall promptly notify each applicable Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each such Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Committed Borrowing, each applicable Lender shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of JPMC with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.


38







--------------------------------------------------------------------------------





(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to Eurodollar Rate Loans.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, and subject to the terms and conditions set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or any its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under such Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
lesser of (I) the Aggregate Revolving Commitments and (II) an amount equal to
the Borrowing Base then in effect, less all Unsecured Debt other than the Net
Obligations, (y) without duplication, the aggregate Outstanding Amount of the
Committed Revolving Loans of any Revolving Lender, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations shall not
exceed such Revolving Lender’s Revolving Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Notwithstanding the above (except that at no time shall the Outstanding Amount
of the L/C Obligations exceed the Letter of Credit Sublimit), unless the
applicable L/C Issuer shall otherwise consent in its sole discretion, no L/C
Issuer shall be obligated to issue Letters of Credit hereunder having a maximum
aggregate amount in excess of $10,625,000.00 at any one time outstanding. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
(ii)    No L/C Issuer shall issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
the last extension, unless the Required Revolving Lenders have approved such
expiry date; or


39







--------------------------------------------------------------------------------





(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer reasonably deems material to it;
(B)    the Letter of Credit is a commercial letter of credit or the issuance of
such Letter of Credit would violate one or more policies of such L/C Issuer
applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than Five
Hundred Thousand and No/100 Dollars ($500,000.00);
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion;
(F)    the Letter of Credit contains any provisions for automatic restatement of
the stated amount after any drawing thereunder; or
(G)    any proceeds of the Letter of Credit would be made to any Person (i) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory, that at the time of such funding is the subject of any
Sanctions, or (ii) in any manner that would result in a violation of any
Sanctions by a party to this Agreement, in any material respect.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended


40







--------------------------------------------------------------------------------





form under the terms hereof, or (B) the beneficiary of such Letter of Credit
does not accept the proposed amendment to such Letter of Credit.
(vi)    The Applicable L/C Issuer shall act on behalf of the Revolving Lenders
with respect to any Applicable Letters of Credit issued by it and the documents
associated therewith, and such L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by an Applicable L/C Issuer in
connection with an Applicable Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Applicable Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the Applicable L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the Applicable L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the Applicable L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the Applicable
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
Applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the Applicable L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the Applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Applicable
L/C Issuer may require. Additionally, the Borrower shall furnish to the
Applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the Applicable L/C Issuer or the
Administrative Agent may require. If the most recent Borrowing Base Compliance
Certificate delivered to the Administrative Agent does not demonstrate a
Borrowing Base sufficient for the issuance of any Letter of Credit requested by
the Borrower, then as a condition to the issuance of such Letter of Credit the
Borrower shall deliver to the Administrative Agent an updated Borrowing Base
Compliance Certificate covering the current pool of Qualified Unencumbered
Properties that demonstrates a Borrowing Base sufficient for the issuance of
such requested Letter of Credit.
(ii)    Promptly after receipt of any Letter of Credit Application, the
Applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the Applicable L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the Applicable
L/C Issuer has received written notice from any Revolving Lender, the
Administrative Agent or any Loan Party, at least one (1) Business Day prior to
the requested date


41







--------------------------------------------------------------------------------





of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the Applicable L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the Borrower (or
the applicable Subsidiary) or enter into the applicable amendment, as the case
may be, in each case in accordance with the Applicable L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Letter of
Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the Applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Applicable L/C Issuer to prevent any such
extension at least once in each twelve (12) month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve (12) month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Applicable L/C Issuer, the
Borrower shall not be required to make a specific request to the Applicable L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the Applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the Applicable L/C Issuer shall not
permit any such extension if (A) the Applicable L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clauses (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the Applicable L/C Issuer not to permit such
extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by the Applicable L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the Applicable
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. If the Borrower fails to so reimburse the Applicable L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and


42







--------------------------------------------------------------------------------





multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the Applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii)    Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral for this purpose) to the Administrative Agent for the account of the
Applicable L/C Issuer at the Administrative Agent’s Office in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Applicable L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Revolving Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the Applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of the Applicable L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Lender funds its Committed Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the Applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Lender’s Applicable Percentage of such amount shall be solely for the
account of the Applicable L/C Issuer.
(v)    Each Revolving Lender’s obligation to make Committed Revolving Loans or
L/C Advances to reimburse the Applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against the Applicable L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Committed Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the Applicable L/C
Issuer for the amount of any payment made by the Applicable L/C Issuer under any
Letter of Credit, together with interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of an Applicable L/C Issuer any amount required to be paid
by such Revolving Lender pursuant to the foregoing provisions of this Section
2.03(c) by the time specified in Section 2.03(c)(ii), such Applicable L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the


43







--------------------------------------------------------------------------------





period from the date such payment is required to the date on which such payment
is immediately available to such Applicable L/C Issuer at a rate per annum equal
to the greater of the Federal Funds Effective Rate and a rate determined by such
Applicable L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such Applicable L/C Issuer in connection with the foregoing. If such
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Lender’s Committed Revolving Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of such Applicable L/C
Issuer submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations.
(i)    At any time after an Applicable L/C Issuer has made a payment under any
Applicable Letter of Credit and has received from any Revolving Lender such
Revolving Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of an
Applicable L/C Issuer any payment in respect of the related Unreimbursed Amount
or interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Applicable
Percentage thereof in the same funds as those received by the Administrative
Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an Applicable L/C Issuer pursuant to Section 2.03(c)(ii) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Applicable L/C Issuer in its
discretion), each Revolving Lender shall pay to the Administrative Agent for the
account of the Applicable L/C Issuer its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned by such Revolving Lender, at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse each
Applicable L/C Issuer for each drawing under each Applicable Letter of Credit
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement


44







--------------------------------------------------------------------------------





therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv)    waiver by the Applicable L/C Issuer of any requirement that exists for
such Applicable L/C Issuer’s protection and not the protection of the Borrower
or any waiver by such Applicable L/C Issuer which does not in fact materially
prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the Applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
(vii)    any payment by the Applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the Applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of any
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of any L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against any Applicable
L/C Issuer, and any Applicable L/C Issuer may be liable


45







--------------------------------------------------------------------------------





to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the Applicable L/C Issuer’s willful
misconduct or gross negligence or the Applicable L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the Applicable L/C Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Applicable L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign an
Applicable Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason. The Applicable L/C Issuer may send an Applicable Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the Applicable
L/C Issuer and the Borrower when an Applicable Letter of Credit is issued, the
rules of the ISP shall apply to each Applicable Letter of Credit.
Notwithstanding the foregoing, the Applicable L/C Issuer shall not be
responsible to the Borrower for, and the Applicable L/C Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Applicable L/C Issuer required under any Law that is required to be
applied to any Letter of Credit, including the Law or any order of a
jurisdiction where the Applicable L/C Issuer or the beneficiary is located, the
practice stated in the ISP or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate for Eurodollar Rate Loans under the
Revolving Facility times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the Applicable L/C Issuer pursuant to this Section 2.03 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of
such fee, if any, payable to the Applicable L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to the
Applicable L/C Issuer. Notwithstanding any provision in any Fee Letter, the
Borrower shall pay directly to the Applicable L/C Issuer for its own account a
fronting fee with respect to each Applicable Letter of Credit, at 0.125%


46







--------------------------------------------------------------------------------





per annum, computed on the daily amount available to be drawn under such
Applicable Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended Quarterly
Period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Applicable Letter of
Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the
Applicable L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the Applicable L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, any Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse each Applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any Subsidiary of the Borrower
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiary.
2.04    [Intentionally Omitted]
2.05    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of Five Million and No/100 Dollars
($5,000,000.00) or a whole multiple of One Million and No/100 Dollars
($1,000,000.00) in excess thereof; and (iii) any prepayment of Base Rate
Committed Loans shall be in a principal amount of Five Hundred Thousand and
No/100 Dollars ($500,000.00) or a whole multiple of One Hundred Thousand and
No/100 Dollars ($100,000.00) in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.
(b)    [Intentionally Omitted]
(c)    If for any reason, including as a result of any Disposition of a
Qualified Unencumbered Property in accordance with Section 7.05(c) or the
removal of a Qualified Unencumbered Property in accordance with Section 6.14,
the Total Outstandings at any time exceed the lesser of (i) the Facility Amount,
and (ii) an amount equal to the Borrowing Base then in effect less all Unsecured
Debt other than


47







--------------------------------------------------------------------------------





the Net Obligations, the Borrower shall immediately (A) prepay Loans and/or Cash
Collateralize the L/C Obligations or (B) add new Qualified Unencumbered
Properties pursuant to Section 6.13 in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Borrowing Base in effect,
less all Unsecured Debt other than the Net Obligations.
2.06    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Revolving Commitments or
Aggregate Term Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments or Aggregate Term Commitments; provided that (i)
any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of Ten Million
and No/100 Dollars ($10,000,000.00) or any whole multiple of One Million and
No/100 Dollars ($1,000,000.00) in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, and (iv) if,
after giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit exceeds the amount of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Revolving
Commitments or Aggregate Term Commitments, as applicable. Any reduction of the
Aggregate Revolving Commitments shall be applied to the Revolving Commitment of
each Revolving Lender according to its Applicable Percentage, and any reduction
of the Aggregate Term Commitments shall be applied to the Term Commitment of
each Term Lender according to its Applicable Percentage. All fees accrued until
the effective date of any termination of the Aggregate Revolving Commitments or
the Aggregate Term Commitment, as applicable, shall be paid on the effective
date of such termination. The Aggregate Term Commitments shall be automatically
and permanently reduced (A) on the date of each borrowing of Term Loans pursuant
to Section 2.01(b) by an amount equal to the aggregate principal amount of all
borrowings of Term Loans on such date and (B) to the extent any Term Commitments
remain outstanding, to zero on the last day of the Availability Period in
respect of the Term Facility.
2.07    Repayment of Loans. The Borrower shall repay to the Lenders (a) on the
applicable Maturity Date for the Revolving Facility, the aggregate outstanding
principal amount of Committed Revolving Loans and (b) on the Maturity Date for
the Term Facility, the aggregate outstanding principal amount of Committed Term
Loans and all other Obligations outstanding on such date.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for such Loan; and (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for such Loan.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.




48







--------------------------------------------------------------------------------





(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    Unused Fees. For each day during the Availability Period for the
Revolving Facility or the Term Facility, as applicable, the Borrower shall pay a
fee to the Administrative Agent for the pro rata benefit of the applicable
Lenders thereunder in an amount equal to the Daily Unused Fee for such Lenders
for such day (all such fees incurred during any given calendar quarter
constituting the “Unused Fees” for such quarter). The Unused Fees shall be
payable quarterly in arrears on the first Business Day of each calendar quarter,
on the last day of the Availability Period (in the case of the Unused Fees for
the Term Facility) and on the applicable Maturity Date.
(b)    [Intentionally Omitted]
(c)    Other Fees.
(i)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans shall be made on the
basis of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a three hundred sixty (360)
day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a three hundred
sixty-five (365) day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one (1) day. Each determination by the


49







--------------------------------------------------------------------------------





Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Consolidated Group or for any other reason, the
Borrower or the Lenders reasonably determine that (i) the Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
each Applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Revolving Commitments and the
repayment of all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note or Notes, which shall evidence such
Lender’s Loans (Revolving Loans or Term Loans) in addition to such accounts or
records. Each Lender may attach schedules to its Note(s) and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.


50







--------------------------------------------------------------------------------





All payments received by the Administrative Agent after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Applicable L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions


51







--------------------------------------------------------------------------------





of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender or Disqualified Institution), (y) the
application of Cash Collateral provided for in Section 2.15 or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may request increases in the Revolving Facility and/or the Term Facility so long
as the Facility Amount (after giving effect thereto) shall not exceed, in the
aggregate, Seven Hundred Fifty Million and No/100 Dollars ($750,000,000.00).
Borrower


52







--------------------------------------------------------------------------------





may (i) request an increase in the Aggregate Revolving Commitments and/or (ii)
request an increase in the Aggregate Term Commitments or the principal amount of
any existing Term Loan or, request a new tranche or tranches of term loans (each
request for a new tranche, a “New Term Loan”); provided that any such request
for an increase shall be in a minimum amount of Twenty-Five Million and No/100
Dollars ($25,000,000.00). At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders)
and the Borrower may also invite prospective lenders to respond.
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Commitment or agrees to increase its Term Commitment or existing Term Loan or
participate in a New Term Loan, as applicable, and, if so, whether by an amount
equal to, greater than, or less than its Applicable Percentage of such requested
increase or New Term Loan. Any Lender not responding within such time period
shall be deemed to have declined to increase its Revolving Commitment or
increase its Term Commitment or existing Term Loan or participate in a New Term
Loan, as applicable. Each prospective lender shall notify the Administrative
Agent within such time period whether or not it agrees to fund any portion of
the requested increase in the Aggregate Revolving Commitments or to fund any
portion of the requested increase in Aggregate Term Commitments or the increased
Term Loan or the New Term Loan, as applicable, and, if so, by what amount. Any
prospective lender not responding within such time period shall be deemed to
have declined to fund any portion of the requested increase in the Aggregate
Revolving Commitments or to fund any portion of an increase in the Aggregate
Term Commitments or any Term Loan or a New Term Loan, as applicable.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
and prospective lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent and, in the case of an increase in the Aggregate Revolving
Commitments, each L/C Issuer (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel. If any prospective
lender agrees to fund any portion of the requested increase in the Aggregate
Revolving Commitments or to fund any portion of an increase in the Aggregate
Term Commitments or any Term Loan or a New Term Loan, as applicable (an
“Additional Lender”), such Additional Lender shall become a Lender hereunder
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Aggregate Revolving Commitments
are increased, the Aggregate Term Commitments or any existing Term Loan is
increased or a New Term Loan is added in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase which, for
any existing Lender participating in such increase, need not be ratable in
accordance with their respective Revolving Commitments, Term Commitments or Term
Loans prior to such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall pay any fees agreed to in connection therewith and
deliver to the Administrative Agent (x) a favorable opinion of counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender which will
have a Commitment with respect to the increase (the “Increase Lenders”), as to
matters concerning the Loan Parties and the Loan Documents under applicable laws
as the Administrative Agent or the Increase Lenders may reasonably request, and
(y) a certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan


53







--------------------------------------------------------------------------------





Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, (or confirming that the resolutions
previously adopted remain in effect) and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct, in all material respects, (except for those
representations and warranties that are conditioned by materiality, which shall
be true and correct in all respects), on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct, in all material
respects, (except for those representations and warranties that are conditioned
by materiality, which shall be true and correct in all respects),as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01,
(B) no Default or Event of Default exists,
(C) in the event of a New Term Loan, after giving effect to such New Term
Loan, (x) the Total Outstandings do not exceed the Borrowing Base then in
effect, minus all Unsecured Debt other than the Net Obligations, and
(D) the Borrower is in compliance, on a pro forma basis, with the financial
covenants in Section 7.11.
In the event of an increase in the Aggregate Revolving Commitments, the Borrower
shall prepay any Committed Revolving Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Committed Revolving Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Revolving Commitments under this Section. The Borrower and the Lenders providing
such increase in the Aggregate Revolving Commitments may enter into an amendment
to this Agreement as is necessary to evidence such increase without the consent
of any other Lender. In the event of any increase in the Aggregate Term
Commitments or any existing Term Loan or any New Term Loan, the Borrower and the
Lenders providing such increase in the Aggregate Term Commitments or any
existing Term Loan or New Term Loan, as applicable, shall enter into an
amendment to this Agreement as is necessary to evidence such increase or New
Term Loan and all issues related thereto, including but not limited to, amount,
pricing and maturity of such increase or New Term Loan, as applicable, and all
Lenders not providing such increase or New Term Loan hereby consent to such
limited scope amendment without future consent rights, provided that any such
amendment regarding the New Term Loan shall provide that (i) the maturity date
for such New Term Loan shall not be earlier than the earliest Maturity Date for
the then existing Term Loans, (ii) the weighted average life to maturity of such
New Term Loan shall not be shorter than the weighted average life to maturity of
the then existing Term Loans and (iii) except for the maturity date as provided
in clause (i), amortization as provided in clause (ii) or pricing, the terms of
such New Term Loan shall be consistent with the terms of the then existing Term
Loans.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
2.15    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or an Applicable L/C Issuer (i) if any Applicable L/C Issuer has honored
any full or partial drawing request under


54







--------------------------------------------------------------------------------





any Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii)
if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or any Applicable L/C Issuer, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuers and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (unless provided by the
applicable Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.16 or 8.02 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations and the Lenders’ obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation).
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure L/C Obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or such other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of an Event of Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 8.03 to the extent that Administrative Agent
exercises remedies set forth in Section 8.02(b)), and (y) the Person providing
Cash Collateral and each Applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.


55







--------------------------------------------------------------------------------





(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, or received by the Administrative Agent by that
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to each Applicable L/C Issuer hereunder; third, if so
determined by the Administrative Agent or requested by one or more Applicable
L/C Issuers, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Letter of Credit; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy that Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Applicable L/C Issuers as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or any L/C Issuer
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender until such
time as all Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive an Unused Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B)    No Defaulting Lender shall be entitled to receive any Letter of Credit
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender); provided, however,
notwithstanding the above, each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which such Lender is a Defaulting
Lender to the extent allocable to its Applicable Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.15.


56







--------------------------------------------------------------------------------





(C)    (1) With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the Applicable L/C Issuers the remaining amount
of any such fee otherwise payable to such Defaulting Lender after giving effect
to the amount paid in clause (x) to the extent allocable to each such Applicable
L/C Issuer’s Fronting Exposure to such Defaulting Lender and (z) not be required
to pay the remaining amount of any such fee. (2) With respect to any fee payable
under Section 2.09(a) not required to be paid to any Defaulting Lender pursuant
to clause (A) above, the Borrower shall (x) pay to the Applicable L/C Issuers
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to each such Applicable L/C Issuer’s Fronting Exposure to such
Defaulting Lender, and (y) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate principal amount of any non-Defaulting Lender’s outstanding
Revolving Loans plus such non-Defaulting Lender’s participation in L/C
Obligations to exceed such non-Defaulting Lender’s Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuers agree in writing in their respective sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender (or if a
Defaulting Lender takes such action so that it can no longer be characterized as
a Defaulting Lender), the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


57







--------------------------------------------------------------------------------





2.17    Extension of Revolving Maturity Date.
The Borrower may elect to extend the Initial Maturity Date for up to two (2)
successive six (6) month periods, but in no event beyond September 6, 2022 (the
“Extended Maturity Date”). Each such extension shall be subject to the
satisfaction of the following conditions:
(a)    the Borrower must provide written notice to the Administrative Agent of
such election to extend the maturity at least thirty (30) days but no more than
ninety (90) days prior to the then current Maturity Date for the Revolving
Facility;
(b)    no Default or Event of Default shall exist on the date of such notice of
extension or on the Extension Effective Date;
(c)    the representations and warranties contained in Article V and the other
Loan Documents are true and correct, in all material respects (except for those
representations and warranties that are conditioned by materiality, which shall
be true and correct in all respects) on and as of the Extension Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct, in all material
respects (except for those representations and warranties that are conditioned
by materiality, which shall be true and correct in all respects), as of such
earlier date, and except that for purposes of this Section 2.17, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01;
(d)    on, or on a Business Day no more than five (5) Business Days prior to,
the then current Maturity Date with respect to the Revolving Facility, the
Borrower shall pay to the Administrative Agent, for the pro rata benefit of the
Revolving Lenders (based on their share of the Revolving Commitments outstanding
on the Extension Effective Date), an extension fee equal to ten hundredths of
one percent (0.10%) of the Aggregate Revolving Commitments as of the Extension
Effective Date; and
(e)    Administrative Agent shall have received satisfactory documentation
evidencing the extension executed by the Borrower and consented to by the
Guarantors.
If the above conditions are satisfied, the extension of the maturity of this
Agreement shall be effective upon the date that the extension fee is paid to the
Administrative Agent pursuant to clause (d) above (the “Extension Effective
Date”).
ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this


58







--------------------------------------------------------------------------------





Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower or the Applicable L/C
Issuer by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or each such
Applicable L/C Issuer, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender or Applicable L/C Issuer
shall, and does hereby, severally indemnify, and shall make payment in respect
thereof within 10 days after demand therefor, (i) the Administrative Agent
against any Indemnified Taxes attributable to such Lender or such Applicable L/C
Issuer (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (iii) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or such Applicable L/C Issuer that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender or each Applicable L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error. Each Lender or
each Applicable L/C Issuer hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or such
Applicable L/C Issuer, as the case may be, under this Agreement or any other
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower and the Administrative Agent, at the time or
times reasonably requested by Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower


59







--------------------------------------------------------------------------------





or the Administrative Agent as will enable Borrower or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A)     any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of


60







--------------------------------------------------------------------------------





such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Administrative Agent
in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments (including any such additional amounts) made under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Indemnified Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available


61







--------------------------------------------------------------------------------





its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(h)    Survival; Defined Terms. Each party’s obligations under this Section 3.01
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. For purposes of this Section 3.01, the term “applicable
law” includes FATCA.
3.02    Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Committed Loans the interest rate on
which is determined by reference to the Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, then the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar


62







--------------------------------------------------------------------------------





Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.
3.04    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any L/C Issuer;
(ii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Rate Loan or Base Rate Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender, such Applicable L/C
Issuer or such other Recipient of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender, such Applicable L/C Issuer or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender, such Applicable L/C Issuer or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Applicable L/C Issuer or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender or any L/C Issuer determines that any Change in Law
affecting such Lender or Issuing Bank or any Lending Office of such Lender or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital,
liquidity ratios or any other liquidity requirement has or would have the effect
of reducing the rate of return on such Lender’s or such L/C Issuer’s capital or
on the capital of such Lender’s or such L/C Issuer’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Applicable L/C Issuer, to a level below that which such Lender or such
Applicable L/C Issuer or such Lender’s or such Applicable L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Applicable L/C Issuer’s policies and the
policies of such Lender’s or such Applicable L/C Issuer’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrower
will pay to such Lender or such Applicable L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such Applicable
L/C Issuer or such Lender’s or such Applicable L/C Issuer’s holding company for
any such reduction suffered.
(c)    A certificate of a Lender or an Applicable L/C Issuer setting forth the
amount or amounts necessary to compensate such Lender or such L/C Issuer or its
holding company, as the case may be, as specified in subsections (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 calendar
days after receipt thereof.


63







--------------------------------------------------------------------------------





(d)    Failure or delay on the part of any Lender or any L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Applicable L/C
Issuer pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Applicable L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such
Applicable L/C Issuer’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
3.05    Compensation for Losses. Within ten (10) days of any demand by any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. A certificate of an affected Lender setting forth its calculation of
losses in detail will be conclusive and binding in the absence of manifest
error.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


64







--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The effectiveness of this
Agreement and the obligation of each L/C Issuer and each Lender to make its
initial Credit Extension hereunder are subject to the satisfaction of the
following conditions precedent:
(a)    completion of all due diligence with respect to (i) the Borrower, (ii)
the Guarantors and (iii) the Properties included in the Borrowing Base on the
Closing Date, in each case, in scope and determination satisfactory to the
Administrative Agent, Arrangers and the Lenders in their sole discretion;
(b)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or pdf copies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower and
executed counterparts of the Guaranty and the Advisor Fee Subordination
Agreement;
(ii)    Notes executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    Guaranty executed by each Guarantor;
(iv)    executed Certificate of Non-Foreign Status, a Disbursement and Rate
Management Authorization and Instruction Agreement, if, and as, required by
Administrative Agent and all other Loan Documents to be executed by the Borrower
or any Guarantor;
(v)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(vi)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in the jurisdiction of its formation;
(vii)    a favorable opinion of Kutak Rock LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit G and such other


65







--------------------------------------------------------------------------------





matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent or Required Lenders may reasonably request;
(viii)    a Responsible Officer Certificate of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
(ix)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect and
(C) that, after giving effect to all requested Credit Extensions to be made on
the Closing Date, the Total Outstandings shall not exceed the Borrowing Base
minus any Unsecured Debt other than the Net Obligations as of the Closing Date;
(x)    a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended on June 30, 2017, signed by a Responsible Officer
of the Borrower;
(xi)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(xii)    documentation and other information reasonably requested by the Lenders
in connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act;
(xiii)    for each Lender that has a Commitment under the Existing Credit
Agreement as of the Closing Date, that is not a Lender under this Agreement (a
"Discontinuing Lender"), evidence that the obligations under the Existing Credit
Agreement to each such Discontinuing Lender have been or concurrently with the
Closing Date are being terminated, and all such amounts owing to each such
Discontinuing Lender have been paid in full, including, without limitation, any
amounts due under Section 3.05 of the Existing Credit Agreement; and
(xiv)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers or the Lenders reasonably may require.
(c)    All amounts to be paid pursuant to Section 3.05 of the Existing Credit
Agreement plus any fees required to be paid on or before the Closing Date shall
have been paid.
(d)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
(e)    To the extent that any Project is not included in the pool of Qualified
Unencumbered Properties prior to the Closing Date, any Project to be added on
the Closing Date shall have satisfied the requirements of Section 6.13(a).


66







--------------------------------------------------------------------------------





(f)    The amount that can be borrowed and outstanding on the Closing Date shall
not be less than all amounts outstanding under the Existing Credit Agreement on
the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, upon (i) each Lender’s receipt of an all
conditions satisfied communication from the lawyer representing the
Administrative Agent, and (ii) each Lender’s execution of this Agreement, each
Lender as of the Closing Date shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
For any Lender that is not a Discontinuing Lender and which has a Commitment
under this Agreement, the Commitment and the Obligations owed to such Lender
under this Agreement as of the Closing Date shall be deemed to be an amendment
and restatement of such Lender's Commitment and such Obligations under the
Existing Credit Agreement, and such Commitment and Obligations hereunder shall
be a continuation of such Lender’s Commitment and Obligations owed to such
Lender under the Existing Credit Agreement as amended and restated by this
Agreement. On or before the Closing Date, Administrative Agent will provide to
Borrower a closing statement identifying the Discontinuing Lenders, the amounts
owing to such Discontinuing Lenders, including, without limitation, any amounts
payable under Section 3.05 of the Existing Credit Agreement, and the manner in
which the Obligations owing under the Existing Credit Agreement will be
allocated to the Lenders under this Agreement upon the payment of such amounts.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (including on the Closing Date but
excluding any Committed Loan Notice requesting only a conversion of Committed
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to the satisfaction of the following conditions precedent:
(a)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and
correct, in all material respects (except for those representations and
warranties that are conditioned by materiality, which shall be true and correct
in all respects), on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct, in all material respects
(unless the representation or warranty contains materiality threshold, in which
case the representation or warranty must be true and correct in all respects),
as of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01,
(b)    After giving effect to all requested Credit Extensions, the Total
Outstandings shall not exceed the lesser of (i) the Facility Amount and (ii) the
Borrowing Base then in effect less all Unsecured Debt other than the Net
Obligations,
(c)    No Default or Event of Default shall exist, or would result, from such
proposed Credit Extension or from the application of the proceeds thereof, and
(d)    The Administrative Agent and, if applicable, each Applicable L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.


67







--------------------------------------------------------------------------------





Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation (other than the Loan
Documents) to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, in either case, to the extent
such conflict could reasonably be expected to have a Material Adverse Effect; or
(c) violate any Law in a manner which could be reasonably expected to have a
Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, other than
those that have already been duly made or obtained and remain in full force and
effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by equitable principles of general
application.
5.05    Financial Statements; No Material Adverse Effect; Secured Debt.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Group as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the


68







--------------------------------------------------------------------------------





period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other material liabilities, direct or
contingent, of the Consolidated Group as of the date thereof, including material
liabilities for taxes, material commitments and Indebtedness.
(b)    The unaudited consolidated balance sheet of the Consolidated Group dated
June 30, 2017, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present the financial condition of the Consolidated Group as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
(c)    Since June 30, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or would have a Material Adverse
Effect.
(d)    The consolidated forecasted balance sheet and statements of income and
cash flows of the Consolidated Group delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance.
5.06    Litigation. Except as specifically disclosed in Schedule 5.06, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any other Loan Party or
against any of their Properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, and there has been no
material adverse change in the status, or financial effect on any Loan Party, of
the matters, if any, described on Schedule 5.06.
5.07    No Default. No Loan Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens. Each Loan Party has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. As of the Closing Date, set forth
on Schedule 5.08 is a list of all Projects owned by the Consolidated Group with
a notation as to which such Projects are Qualified Unencumbered Properties and
which Loan Party owns each Qualified Unencumbered Property. Neither the
Qualified Unencumbered Properties nor the Equity Interests of any Subsidiary
Guarantor are subject to any Liens, other than Liens permitted by Section 7.01.
5.09    Environmental Compliance. The Loan Parties conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


69







--------------------------------------------------------------------------------





5.10    Insurance. The Properties of the Loan Parties are insured with
financially sound and reputable insurance companies not Affiliates of a Loan
Party, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party operates.
5.11    Taxes. The Loan Parties have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against a
Loan Party that would, if made, have a Material Adverse Effect. No Loan Party is
party to any tax sharing agreement.
5.12    ERISA Compliance.
(a)    To the best knowledge of Borrower, each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state laws. Each Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Loan Parties, nothing has occurred that would prevent or cause the loss
of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred; (ii) CREIS and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) neither CREIS nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither CREIS nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, in each case, that would result in
liability, individually, or in the aggregate, in excess of Ten Million and
No/100 Dollars ($10,000,000.00).
5.13    Loan Parties; Equity Interests. As of the Closing Date, set forth on
Schedule 5.13 is a complete and accurate list of each Loan Party, together with
(a) each such Person’s jurisdiction of organization and (b) each such Person’s
U.S. taxpayer identification number. The outstanding Equity Interests of the
Borrower and each Subsidiary Guarantor are validly issued, fully paid and
non-assessable and free of any Liens other than Permitted Liens.
5.14    Margin Regulations; Investment Company Act.


70







--------------------------------------------------------------------------------





(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Loan Parties is required to be registered as an “investment
company” under the Investment Company Act of 1940.
5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), in each case as of the date
thereof, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
5.16    Compliance with Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
5.17    Intellectual Property; Licenses, Etc. The Loan Parties own, or possess
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Loan Parties, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by a Loan Party infringes upon
any rights held by any other Person. Except as specifically disclosed in
Schedule 5.17, no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Loan Parties, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.18    Sanctions Laws and Regulations.      The Loan Parties have implemented
and maintain in effect policies and procedures designed to achieve compliance by
the Loan Parties, their Affiliates and their respective directors, officers and
employees with Anti-Corruption Laws, and, with respect to individuals or
entities owning indirect interests in the Loan Parties, CREIS utilizes a U.S.
broker-dealer network or third party transfer agent to implement the normal and
customary investor screening practices mandated by applicable Law, including the
Financial Industry Regulatory Authority regulations and applicable Sanctions.
The Loan Parties and their Affiliates, and to the knowledge of the chief
executive officer, chief financial officer or general counsel of the Loan
Parties, any director, officer or employee thereof, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) the Loan Parties or any Affiliate, or (ii) to the knowledge of the chief
executive officer, chief financial officer or general counsel of the Loan
Parties, any director, officer or employee of the Loan Parties or any Affiliate
that will act in any capacity in connection with or benefit from the
transactions contemplated hereby, is a Sanctioned Person. No transactions
contemplated hereby will violate Anti-Corruption Laws or applicable Sanctions,
in any material respect. The representations contained in this Section shall not
apply to any


71







--------------------------------------------------------------------------------





Person to the extent such Person’s interest is in or through a U.S.
Publicly-Traded Entity. “U.S. Publicly-Traded Entity” means an entity whose
securities are (a) listed on a national securities exchange or (b) quoted on an
automated quotation system in the U.S. or a wholly-owned subsidiary of such an
entity.
5.19    Solvency.
(a)    Immediately after the Closing Date and immediately following the making
of each Credit Extension and after giving effect to the application of the
proceeds of such Credit Extension, (i) the fair value of the assets of the Loan
Parties and their Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, subordinated, contingent or otherwise, of
the Loan Parties and their Subsidiaries on a consolidated basis; (ii) the
present fair saleable value of the Property of the Loan Parties and their
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Loan Parties and their
Subsidiaries on a consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties and their Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Loan Parties and their Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the date hereof.
(b)    The Loan Parties do not intend to, and do not believe that they will,
incur debts beyond their ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by them and the timing
of the amounts of cash to be payable on or in respect of their Indebtedness.
5.20    REIT Status.
(a)    CREIS is qualified as a real estate investment trust under Section 856 of
the Code; and
(b)    CREIS is in compliance in all material respects with all provisions of
the Code applicable to the qualification of CREIS as a real estate investment
trust.
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03 or as otherwise
explicitly limited in this Article VI) cause each other Loan Party to:
6.01    Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Consolidated Group (and commencing with and
including the financial statements related to the fiscal year ending December
31, 2017), a consolidated balance sheet of the Consolidated Group as at the end
of such fiscal year, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, certified by the
chief executive officer, chief financial officer, treasurer, controller or other
financial officer of CREIS or Borrower as fairly presenting the financial
condition, results of operations, Shareholders’ Equity and cash


72







--------------------------------------------------------------------------------





flows of the Consolidated Group in accordance with GAAP, and audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Consolidated Group (commencing with the fiscal quarter ending September 30,
2017), a consolidated balance sheet of the Consolidated Group as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Consolidated Group fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer, controller or other financial officer of CREIS or
the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Consolidated Group in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
(c)    as soon as available, but in any event within ninety (90) days after the
beginning of each fiscal year of the Consolidated Group (commencing with the
fiscal year beginning January 1, 2018), forecasts prepared by management of
CREIS or Borrower, in form reasonably satisfactory to the Administrative Agent,
of consolidated balance sheets and statements of income or operations and cash
flows of the Consolidated Group on a monthly basis for the then current fiscal
year (including the fiscal year in which the Maturity Date occurs).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
CREIS or the Borrower which shall include compliance with the covenants set
forth in Sections 7.06 and 7.11, (ii) a certificate as of the end of the
immediately preceding fiscal quarter of the Consolidated Group, setting forth
and certifying the amount of all Dividend Reinvestment Proceeds received by
CREIS during such immediately preceding fiscal quarter and including a
certificate from the chief financial officer, or other executive officer or
director, of CREIS or the Borrower certifying that the Borrower shall continue
to be in compliance with all applicable provisions of the Code and its bylaws
and operating covenants after giving effect to such dividends or distributions,
and (iii) a duly completed Borrowing Base Compliance Certificate signed by a
Responsible Officer of the Borrower, setting forth and certifying the amount of
the Borrowing Base then in effect as of the end of the immediately preceding
fiscal quarter of the Consolidated Group;
(b)    promptly after any reasonable request by the Administrative Agent, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party, or any audit of any of them;


73







--------------------------------------------------------------------------------





(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of CREIS or the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Consolidated
Group may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered
to the Administrative Agent pursuant hereto (including, without limitation, all
form 10-K and 10-Q reports);
(d)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party;
(e)    promptly after there is a net increase in the amount of Unsecured Debt,
other than the Net Obligations or with respect to any Swap Contract, if such net
increase would result in the Total Outstandings exceeding the Borrowing Base
then in effect, less all Unsecured Debt other than the Net Obligations, an
updated Borrowing Base Compliance Certificate;
(f)    promptly, any information that the Administrative Agent deems lawfully
necessary from time to time in order to ensure compliance with all applicable
Laws concerning money laundering and similar activities; and
(g)    promptly, such additional information regarding the business, financial
or corporate affairs of the Loan Parties or compliance with the terms of the
Loan Documents, as the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01, Section 6.02 or
Section 6.03 (other than subsection (a) of Section 6.03) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Consolidated Group posts such documents, or provides a
link thereto on CREIS’s or Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall


74







--------------------------------------------------------------------------------





appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Loan Parties or their securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform that is designated “Public Investor
Side Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated
“Public Investor Side Information”.
6.03    Notices. Promptly notify the Administrative Agent:
(a)    of the occurrence of any Default and any Event of Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party, including
pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Consolidated Group, including any determination by the Borrower
referred to in Section 2.10(b); and
(e)    of the occurrence of any material environmental problems at a Qualified
Unencumbered Property.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of CREIS or the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04    Payment of Obligations. Subject to the cure periods and provisions
contained in Section 8.01, pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
Properties, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Loan Party; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its Property; and (c) to the extent failure to
pay or discharge could reasonably be expected to have a Material Adverse Effect,
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; (c) preserve


75







--------------------------------------------------------------------------------





or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect; (d) maintain or cause to be maintained (as applicable)
CREIS’s status as a real estate investment trust in compliance with all
applicable provisions of the Code relating to such status; and (e) be organized
under the laws of the District of Columbia or any state of the United States.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect the
Qualified Unencumbered Properties and equipment necessary in the operation
thereof in good working order and condition, ordinary wear and tear excepted;
(b) make or cause to be made all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of the Qualified
Unencumbered Properties.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of a Loan Party, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect. The Loan Parties will (a) maintain in effect and
enforce policies and procedures designed to achieve compliance by the Loan
Parties, their Affiliates and their respective directors, officers and employees
with Anti-Corruption Laws, (b) follow their general business practices that they
utilize as of the Closing Date to “know their customers” and to avoid
violations, in any material respect, of any Sanctions applicable to the Loan
Parties and their Affiliates and (c) with respect to individuals or entities
owning indirect interests in the Loan Parties, CREIS will utilize a U.S.
broker-dealer network or third party transfer agent to implement the normal and
customary investor screening practices mandated by applicable Law, including the
Financial Industry Regulatory Authority regulations and applicable Sanctions.
6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Consolidated Group; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Consolidated
Group.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (so long as no Event of
Default has occurred and is continuing, a Responsible Officer of any member of
the Consolidated Group shall be present at any discussions with independent
public accountants), all at the expense of the Borrower and at such reasonable
times during normal business hours (provided such visits shall not occur when
any independent auditors are conducting an audit of any member of the
Consolidated Group), upon reasonable advance notice to the Borrower; provided,
however, that such visits shall be limited to no more than once in any calendar
year unless an Event of Default has occurred and is continuing, and if an Event
of Default has occurred and is continuing, the Administrative Agent and any
Lender (or any of their respective


76







--------------------------------------------------------------------------------





representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
refinance the Indebtedness under the Existing Credit Agreement and to pay fees
and expenses incurred in connection therewith and (ii) for working capital and
general corporate purposes (including real estate acquisitions) not in
contravention of any Law or of any Loan Document, including, without limitation,
Regulation U of the FRB.
6.12    Environmental Matters.
(a)    Comply with, and use all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use all reasonable efforts to ensure
that all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or any Subsidiary Guarantor be required to modify
the terms of leases, or renewals thereof, with existing tenants (i) at Projects
owned by the Borrower or any Subsidiary Guarantor as of the date hereof, or (ii)
at Projects hereafter acquired by the Borrower or any Subsidiary Guarantor as of
the date of such acquisition, to add provisions to such effect.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) the Borrower has determined
in good faith that contesting the same is not in the best interests of the
Borrower or any Subsidiary Guarantor and the failure to contest the same could
not be reasonably expected to have a Material Adverse Effect.
(c)    Defend, indemnify and hold harmless Administrative Agent and each Lender,
and its respective officers, directors, agents and representatives from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations of the Borrower, any Subsidiary Guarantor or the Qualified
Unencumbered Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor. This indemnity shall continue in full force
and effect regardless of the termination of this Agreement.
(d)    Prior to the acquisition of a new Property after the Closing Date that
will be a Qualified Unencumbered Property, perform or cause to be performed an
environmental investigation which investigation shall at a minimum comply with
the specifications and procedures attached hereto as Exhibit H. In connection
with any such investigation, Borrower shall cause to be prepared a report of
such investigation, to be made available to the Administrative Agent upon
reasonable request (which may be shared with any Lender), for informational
purposes and to assure compliance with the specifications and procedures.
6.13    Addition of Qualified Unencumbered Properties/Additional Subsidiary
Guarantors.


77







--------------------------------------------------------------------------------





(a)    Notify the Administrative Agent at any time that Borrower will be adding
a Project to the pool of Qualified Unencumbered Properties. In order for such
Project to be included in the pool of Qualified Unencumbered Properties the
Borrower shall deliver the following to the Administrative Agent:
(i)    A description of such Project and the name of the owner of all or any
portion of such Project (which owner(s) must be the Borrower or a Wholly-Owned
Subsidiary as of the date on which such Project is added as a Qualified
Unencumbered Property);
(ii)    If required by Administrative Agent, the title insurance policy
respecting such Project obtained by the applicable Subsidiary Guarantor at the
time of such Subsidiary Guarantor’s acquisition of the Project, together with
any endorsements to such policy, any title reports or commitments delivered to
Borrower subsequent to the date of such policy, and any other reports, notices,
agreements or other documents related to the status of title of, or Liens on,
such Project, that satisfies all of the following: (i) was recorded or issued
after the date of the applicable title insurance policy; (ii) discloses any Lien
that is not a Permitted Lien; and (iii) are in the Borrower’s or a Subsidiary
Guarantor’s physical or electronic records as of the Addition Date;
(iii)    If required by Administrative Agent, the Phase I environmental report
respecting such Project obtained by the applicable Subsidiary Guarantor at the
time of such Subsidiary Guarantor’s acquisition of the Project, together with
any supplements thereto, any Phase I or other environmental report respecting
such Project delivered to Borrower subsequent to the date of such Phase I, and
any other reports, notices, agreements or other documents related to
environmental issues, liabilities, or matters related to such Project, that
satisfies all of the following: (i) was issued after the date of the applicable
environmental report, (ii) discloses any new material environmental problem; and
(iii) are in the Borrower’s or a Subsidiary Guarantor’s physical or electronic
records as of the Addition Date;
(iv)    If required by Administrative Agent, evidence satisfactory to
Administrative Agent that such Project is covered by insurance as required in
accordance with Section 6.07; and
(v)    A Responsible Officer Certificate that certifies (i) such Project
satisfies the criteria to be a Qualified Unencumbered Property and (ii) that
there exists no Event of Default under this Agreement and that the addition of
such Project shall not result in any such Event of Default.
Such Project shall become a Qualified Unencumbered Property upon satisfaction of
the criteria in clauses (i) through (v) above (the “Addition Date”), which shall
be no sooner than five (5) Business Days after delivery of the items described
in clauses (i) through (v) above, unless the Administrative Agent consents to a
shorter period of time. In the event that Administrative Agent shall not require
the delivery of any of the items set forth in clauses (ii), (iii) or (iv) above
in connection with the addition of any Project as a Qualified Unencumbered
Property, then Administrative Agent may later require the delivery of any such
item or items in order for such Project to continue as a Qualified Unencumbered
Property.
(b)    If on the Addition Date the owner of all or any portion of such Project
is not a Loan Party, the Borrower shall, on or before the Addition Date, (i)
cause such owner to become a Subsidiary Guarantor by executing and delivering to
the Administrative Agent a counterpart of the Guaranty or such other document as
the Administrative Agent shall deem appropriate for such purpose and (ii)
deliver to the Administrative Agent documents of the types referred to in
clauses (v) and (vi) of Section 4.01(b) for such Person, together with favorable
opinions of counsel to such Person (which shall cover the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(b)(i) and such other matters as may be reasonably required by the
Administrative Agent), in each case in form and substance similar to those
delivered on the Closing Date.


78







--------------------------------------------------------------------------------





6.14    Removal of Qualified Unencumbered Properties. Notify the Administrative
Agent at any time that Borrower will be removing a Project from the pool of
Qualified Unencumbered Properties. Such Project shall be removed from the pool
of Qualified Unencumbered Properties upon satisfaction of the following:
(a)    the Borrower shall deliver to Administrative Agent a description of such
Project and the ownership of such Project;
(b)    the Borrower shall deliver to the Administrative Agent a Responsible
Officer Certificate that (i) includes a pro forma Borrowing Base Compliance
Certificate demonstrating the effects of removing such Project from the pool of
Qualified Unencumbered Properties and the Borrowing Base in effect, based on the
remaining pool of Qualified Unencumbered Properties, and the amount of all
Unsecured Debt other than the Net Obligations, and (ii) certifies the
Unencumbered Asset Value or NOI, as applicable, of such Project used in the
calculations in such pro forma Borrowing Base Compliance Certificate;
(c)    after giving effect to (i) the removal of any Project from the pool of
Qualified Unencumbered Properties, (ii) the application of any proceeds or
prepayments received at the time of such removal and (iii) the value of any
Properties being added as Qualified Unencumbered Properties pursuant to
Section 6.13 simultaneously with such removal, the Total Outstandings shall not
exceed the Borrowing Base then in effect, less all Unsecured Debt other than the
Net Obligations; and
(d)    after giving effect to the removal of such Project, no Default or Event
of Default shall exist.
Upon the effective date of the removal of such Project from the pool of
Qualified Unencumbered Properties , (i) if the owner of such Project is a
Subsidiary Guarantor and shall cease to be the owner of any Qualified
Unencumbered Property upon such removal, such Person shall cease to be a
Subsidiary Guarantor and shall automatically, and without further action, be
released from its obligations under the Loan Documents and (ii) upon the
request, and at the expense of the Borrower, the Administrative Agent agrees to
execute and deliver such release documents and take such other actions to
acknowledge, evidence or complete any such release of such Person.
Notwithstanding the foregoing, if any event described in Section 8.01(f) or (g)
shall occur with respect to a Subsidiary Guarantor, mutatis mutandis, without
application of the 5% threshold, each Project owned or leased by such Subsidiary
Guarantor shall automatically, without further action, be deemed, removed from
the pool of Qualified Unencumbered Properties, and subject to, and conditioned
upon, (x) the satisfaction of subsections (a), (b) and (c) above, and (y) there
being no existing Event of Default after the satisfaction of (a), (b) and (c)
above, such Subsidiary shall cease to be a Subsidiary Guarantor and shall
automatically, and without further action, be released from its obligations
under the Loan Documents.
6.15    [Intentionally Omitted]
6.16    Notices Relating to Certain Unsecured Debt Exceeding $50,000,000.00.
    Within 30 days after the incurrence of Unsecured Debt (other than the
Obligations) in an original principal amount exceeding $50,000,000.00, Borrower
shall provide to the Administrative Agent, which may be by electronic
communication, written notice of the incurrence thereof; provided, however,
Borrower shall be deemed to have complied with the foregoing requirement if
CREIS files Form 8-K or other public filing with the SEC disclosing such
Unsecured Debt. Any such notice received by the Administrative Agent, other than
pursuant to the proviso in the foregoing sentence, shall be promptly made
available, by the Administrative Agent, to Lenders.






79







--------------------------------------------------------------------------------





ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than inchoate indemnification liabilities arising
under the Loan Documents) shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
other Loan Party (except as limited below) to:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any
Qualified Unencumbered Property or the Equity Interests of the Borrower or a
Subsidiary Guarantor, whether now owned or hereafter acquired, other than the
following:
(a)    with respect to the Qualified Unencumbered Properties, Permitted Liens;
(b)    with respect to the Equity Interests of the Borrower or any Subsidiary
Guarantor:
(i)    Liens arising pursuant to the Loan Documents; and
(ii)    Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or which have been insured or bonded; and
(c)    other Liens existing on the Closing Date and identified on Schedule 7.01.
7.02    Investments. Make any Investments, except:
(a)    Investments in the form of cash or Cash Equivalents;
(b)    advances to officers, directors and employees of the Loan Parties in an
aggregate amount not to exceed One Million and No/100 Dollars ($1,000,000) at
any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;
(c)    Borrower and CREIS may make Investments in any Person which is a Loan
Party;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted pursuant to Section 7.03 below;
(f)    Investments related to income-producing Projects, single tenant or
mixed-use Projects, Construction in Progress, improved land, unimproved land,
Eligible Real Estate Investments and any business activities and Investments
reasonably incidental thereto and Investments in partnerships or joint ventures;
provided, that such Investments together with any such Investments held by all
other members of the Consolidated Group, but excluding any such Investments that
constitute Blackrock Investments, (collectively, the “Consolidated Group
Investments”) shall, as applicable, be limited as follows:


80







--------------------------------------------------------------------------------





(i)    the aggregate value of the Consolidated Group Investments in all
non-wholly owned general and limited partnerships, joint ventures and other
Persons (including, without limitation, Investments in C Corporations,
Investments in Investment Affiliates and any such Investments in existence as of
the date hereof), in each case, which are not consolidated with CREIS for
financial reporting purposes under GAAP, shall not constitute more than fifteen
percent (15.0%) of Total Asset Value;
(ii)    Consolidated Group Investments in Projects contributing to the
calculation of Construction in Progress and Improved Land Value shall not, in
the aggregate, at any time exceed an amount equal to five percent (5.0%) of
Total Asset Value (which for Construction in Progress and Improved Land Value
held or owned by Investment Affiliates, will be based upon the Consolidated
Group Pro Rata Share of such Construction in Progress and Improved Land Value);
(iii)    Consolidated Group Investments in Projects contributing to the
calculation of Unimproved Land Value shall not at any time exceed an amount
equal to five percent (5.0%) of Total Asset Value (which for Unimproved Land
Value held or owned by Investment Affiliates, will be based upon the
Consolidated Group Pro Rata Share of such Unimproved Land Value); and
(iv)    Consolidated Group Investments in Eligible Real Estate Investments shall
not, in the aggregate, exceed fifteen percent (15.0%) of Total Asset Value
(which for Eligible Real Estate Investments held or owned by Investment
Affiliates, will be based upon the Consolidated Group Pro Rata Share of such
Eligible Real Estate Investments).
In addition to the limitations above contained in this clause (f), the aggregate
value of the types of Consolidated Group Investments permitted pursuant to
clauses (f)(i) – (iv) above shall not, in any case, exceed an amount equal to
thirty percent (30.0%) of Total Asset Value; provided that, no Blackrock
Investments shall be applied to such limitation or any other limitation under
this Subsection (f). Notwithstanding the foregoing, each Subsidiary Guarantor
shall only invest in (i) Projects and Investments directly related thereto and
reasonably necessary for the ownership or leasing, as applicable thereof, (ii)
any PILOT Transaction, and (iii) Blackrock Investments;
(g)    Investments existing on the date hereof;
(h)    Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided such Investments were not made in connection with or
anticipation of such Person becoming a Subsidiary of the Borrower;
(i)    Investments by Borrower or CREIS in new and directly owned Subsidiaries
of Borrower and by CREIS in new and directly owned Subsidiaries of CREIS; and
(j)    Blackrock Investments.
provided, that notwithstanding anything to the contrary herein, no Investments
shall be made, assumed or permitted to exist which Investments are contrary to
the terms and requirements set forth in clause (f) of this Section 7.02.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;


81







--------------------------------------------------------------------------------





(b)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
(c)    Indebtedness in respect of capital leases, Off-Balance Sheet Arrangements
and purchase money obligations for fixed or capital assets; provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed One Million and No/100 Dollars ($1,000,000.00);
(d)    Guaranties by the Borrower or CREIS of Secured Debt of a Subsidiary that
is not a Loan Party to the extent the incurrence of any Indebtedness pursuant to
this clause (d) does not cause the Borrower to violate any of the financial
covenants set forth in Section 7.11;
(e)    Guarantees (i) in respect of Indebtedness or performance obligations
otherwise permitted hereunder or (ii) constituting Investments permitted under
Section 7.02;
(f)    Indebtedness incurred in respect of indemnification claims relating to
adjustments of purchase price or similar obligations in any case incurred in
connection with any Disposition permitted under Section 7.05;
(g)    Indebtedness in respect of workers’ compensation claims, self-insurance
premiums, performance, bid and surety bonds and completion guaranties, in each
case, in the ordinary course of business;
(h)    Indebtedness incurred in the ordinary course in respect of netting
services, overdraft protections, automatic clearinghouse arrangements,
arrangements in respect of pooled deposit or sweep accounts, check endorsement
guarantees, and otherwise in connection with deposit accounts or cash management
services;
(i)    unsecured intercompany Indebtedness and intercompany Investments
permitted pursuant to Section 7.02;
(j)    Indebtedness constituting Permitted Unsecured Debt;
(k)    Indebtedness that constitutes Unsecured Debt so long as after giving
effect thereto the Borrower will be in compliance with the financial covenants
set forth in Section 7.11; and
(l)    other Indebtedness existing on the Closing Date and identified on
Schedule 7.03.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:
(a)    any Subsidiary Guarantor may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person or (ii) any one or more
of the other Subsidiary Guarantors;
(b)    any Subsidiary Guarantor may merge with any third party; provided that
(i) such merger is part of one or more transactions constituting an Investment
permitted in accordance with the terms and


82







--------------------------------------------------------------------------------





conditions of this Agreement and (ii) immediately following such merger, the
surviving entity remains or becomes, as applicable, a Subsidiary Guarantor; and
(c)    any Subsidiary Guarantor may merge with any other Person if (i) such
merger is for the sole purpose of causing a change in the jurisdiction of
organization of such Subsidiary Guarantor, (ii) the percentage share of the
Borrower’s and CREIS’s ownership, either directly or indirectly, of the Equity
Interests of such Subsidiary Guarantor, in the aggregate, is not changed, (iii)
the Person merged with the applicable Subsidiary Guarantor does not have any
material liabilities, obligations or other Indebtedness or any material
Contractual Obligations of any type and (iv) immediately following such merger,
the surviving entity remains or becomes, as applicable, a Subsidiary Guarantor.
7.05    Dispositions. Make any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of property to the Borrower or to a Wholly-Owned Subsidiary
that is or will be a Subsidiary Guarantor upon the completion of such
Disposition;
(c)    Any Disposition of a Qualified Unencumbered Property (and any assets
related thereto and any Subsidiary Guarantor owning such Qualified Unencumbered
Property) in connection with its removal from the pool of Qualified Unencumbered
Properties in accordance with the terms of Section 6.14;
(d)    any Subsidiary Guarantor may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary Guarantor;
(e)    Dispositions of Cash Equivalents in the ordinary course of business;
(f)    Any lease or sublease of any Project to any third party;
(g)    the unwinding of any Swap Contract;
(h)    Investments permitted pursuant to Section 7.02;
(i)    Dividends or distributions permitted under Section 7.06; and
(j)    Any other Dispositions; provided that (i) no Event of Default shall exist
as of the date of such Disposition or would result from such Disposition, (ii)
such Disposition is for fair market value, and (iii) written approval of the
Required Lenders and the Administrative Agent shall be required for any
Disposition, to the extent such Disposition, together with all other
Dispositions consummated during the Measurement Period most recently ended, has
an aggregate fair market value that is greater than fifteen percent (15%) of
Total Asset Value (as of the most recently ended Measurement Period).
7.06    Dividend Payout Ratio.
(a)    Permit the Dividend Payout Ratio, at any time, to exceed ninety-five
percent (95%); and
(b)    Permit CREIS, at any time an Event of Default exists, to make or declare
any dividends or similar distributions without the written consent of the
Administrative Agent and Required Lenders.


83







--------------------------------------------------------------------------------





Notwithstanding anything in this Section 7.06 to the contrary, CREIS shall be
permitted at all times to distribute the minimum amount of dividends necessary
for CREIS to maintain its tax status as a real estate investment trust.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Loan
Parties on the date hereof or any business substantially related or incidental
thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower that is not a Loan Party, whether or not in
the ordinary course of business, other than (a) on fair and reasonable terms
substantially as favorable to such Loan Party as would be obtainable by such
Loan Party at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, (b) Investments permitted under Section 7.02,
(c) Indebtedness permitted under Section 7.03, (d) transactions permitted under
Section 7.04, (e) Dispositions permitted under Section 7.05, (f) dividends or
distributions permitted under Section 7.06 or (g) any Advisor Fee, including any
agreement governing such Advisor Fee.
7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary Guarantor to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary of any Guarantor that owns a Qualified Unencumbered
Property to Guarantee the Indebtedness of the Borrower and to pledge its assets
or (iii) of a Loan Party to create, incur, assume or suffer to exist Liens on
any Qualified Unencumbered Property; or (b) requires the grant by a Loan Party
of a Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person, except, in each case, any Permitted
Restrictions.
7.10    Use of Proceeds.
(a)    Use the proceeds of (i) any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose or (ii) any Committed
Revolving Borrowing, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to make a Borrower Loan Purchase under Section
10.06(h).
(b)    Request any Borrowing or Letter of Credit, and Borrower shall not use,
and shall procure that its Affiliates and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions or Anti-Corruption Laws
applicable to any party hereto, in any material respect.


7.11    Financial Covenants.
(a)    Leverage Ratio. Permit the Leverage Ratio, as of the end of any fiscal
quarter of the Consolidated Group (and any other date for which a pro forma
Compliance Certificate is required to be delivered pursuant to the terms hereof)
to be greater than sixty percent (60%).


84







--------------------------------------------------------------------------------





(b)    Unsecured Debt to Unencumbered Asset Value Ratio. Permit the ratio of (i)
Unsecured Debt to (ii) Unencumbered Asset Value, as of the end of any fiscal
quarter of the Consolidated Group (and any other date for which a pro forma
Compliance Certificate is required to be delivered pursuant to the terms hereof)
to be greater than sixty percent (60%).
(c)    Unsecured Debt Service Coverage Ratio. Permit the Unsecured Debt Service
Coverage Ratio, as of the end of any fiscal quarter of the Consolidated Group
(and any other date for which a pro forma Compliance Certificate is required to
be delivered pursuant to the terms hereof) to be equal to or less than 1.75 to
1.0.
(d)    Secured Debt Ratio. Permit the ratio of (i) Secured Debt owed by the
Consolidated Group to (ii) Total Asset Value, as of the end of any fiscal
quarter of the Consolidated Group (and any other date for which a pro forma
Compliance Certificate is required to be delivered pursuant to the terms hereof)
to be greater than forty percent (40%).
(e)    Maximum Real Estate Recourse Debt Ratio. Permit the amount of Secured
Debt owed by the Consolidated Group which is Recourse Debt, as of the end of any
fiscal quarter of the Consolidated Group (and any other date for which a pro
forma Compliance Certificate is required to be delivered pursuant to the terms
hereof), to exceed fifteen percent (15%) of TAV.
(f)    Minimum Fixed Charge Coverage. Permit the Fixed Charge Coverage Ratio, as
of the end of any fiscal quarter of the Consolidated Group (and any other date
for which a pro forma Compliance Certificate is required to be delivered
pursuant to the terms hereof) to be equal to or less than 1.50 to 1.0.
(g)    Minimum Consolidated Net Worth. Permit Consolidated Net Worth, as of the
end of any fiscal quarter of the Consolidated Group (and any other date for
which a pro forma Compliance Certificate is required to be delivered pursuant to
the terms hereof), to be less than the sum of (i) $367,145,340 plus (ii) an
amount equal to seventy-five percent (75.0%) of the aggregate increases in
Shareholders’ Equity of the Consolidated Group occurring after June 30, 2017 by
reason of the issuance and sale of Equity Interests of the Consolidated Group
(other than issuances to a Loan Party), including upon any conversion of debt
securities of the Borrower into such Equity Interests (the “Increase Amount”),
minus (iii) the aggregate amount of any redemption, retirement, surrender,
defeasance, repurchase, purchase or similar transaction or acquisition for value
on account of any equity interests in CREIS after June 30, 2017, provided that
such aggregate amount does not exceed the Increase Amount.
7.12    Additional Restricted Actions. Notwithstanding anything contained herein
to the contrary,
(a)    except for Permitted Restrictions or as otherwise permitted pursuant to
this Agreement, enter into or permit to exist (i) any assignment of Equity
Interests of any Loan Party (other than CREIS), (ii) any Negative Pledge (other
than as permitted by Section 7.09) or (iii) any unencumbered asset covenant or
other similar covenant or restriction which prohibits or limits the ability to
sell or create Liens against any Qualified Unencumbered Properties;
(b)    enter into or permit to exist any Sale and Leaseback Transaction;
(c)    enter into or permit to exist any Off-Balance Sheet Arrangements without
the prior written consent of the Administrative Agent (which such consent shall
be granted or withheld in the discretion of the Administrative Agent), except
for Indebtedness permitted pursuant to Section 7.03(c); or


85







--------------------------------------------------------------------------------





(d)    if any Event of Default has occurred and is continuing or would be
directly or indirectly caused as a result thereof, after the issuance thereof,
(i) amend or modify any of the terms of any Indebtedness of such Loan Party
(other than Indebtedness arising under the Loan Documents) if such amendment or
modification would add or change any terms in a manner adverse in any material
respect to such Loan Party or to the Lenders, except for modifications to match
changes made to the Loan Documents or which are also made to the Loan Documents,
(ii) shorten the final maturity or average life to maturity thereof or require
any payment thereon to be made sooner than originally scheduled or increase the
interest rate applicable thereto, or (iii) make (or give any notice with respect
thereto) any voluntary or optional payment or prepayment thereof, or make (or
give any notice with respect thereto) any redemption or acquisition for value or
defeasance (including without limitation, by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of
paying when due), refund, refinance or exchange with respect thereto.
7.13    Organizational Matters. (a) Permit any member of the Consolidated Group
to change its fiscal year without the prior written consent of the Required
Lenders or (b) permit any Loan Party to amend, modify or change its partnership
agreement (other than a change limited solely to add additional limited partners
or authorize the issuance of additional units) or articles of incorporation (or
corporate charter or other similar organizational document) or bylaws (or other
similar document) in any manner that would reasonably be likely to adversely
affect the rights of the Lenders in any material respect.
7.14    Ownership and Creation of Foreign Subsidiaries. Notwithstanding any
other provisions of this Agreement to the contrary, create, acquire or permit to
exist any Foreign Subsidiaries.
7.15    Sanctions.     Permit any of the funds or assets of the Borrower that
are used to pay any amount due pursuant to this Agreement to constitute funds
obtained from transactions in violation of any Anti-Corruption Laws or permit
such payment to result in the violation of any Sanctions applicable to any party
hereto.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default (each, an ("Event of Default"):
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within five (5) Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within five
(5) Business Days after the same becomes due, any other amount payable hereunder
or under any other Loan Document; or
(b)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a), 6.05, 6.10 or
6.11 or Article VII; or (ii) any Loan Party fails to perform or observe any
covenant or agreement contained in Section 6.01, 6.02 or 6.03(b)-(e) on its part
to be performed or observed and such failure continues beyond any cure period as
may be specifically noted therein (or, if no such cure period is provided, five
(5) days after such Loan Party’s receipt of notice of such failure); or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues beyond any cure period as may be specifically noted therein (or, if no
such cure period is provided, thirty (30) days after such Loan Party’s receipt
of notice of


86







--------------------------------------------------------------------------------





such failure); provided, however, if such failure cannot be reasonably cured
within such cure period, such cure period shall be extended by a reasonable
amount of time needed to cure such failure not to exceed sixty (60) days after
such Loan Party’s receipt of such notice; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading, in any material respect or, for representations and warranties that
are conditioned by materiality, in any respect, when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Recourse Debt or any Guarantee of any Recourse Debt
of any Loan Party (in either case, other than the Obligations and Indebtedness
under Swap Contracts) having an aggregate outstanding principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
Fifty Million and No/100 Dollars ($50,000,000.00) and such failure is not waived
and continues beyond any cure period as may be specifically noted therein or (B)
fails to observe or perform any other material agreement or condition relating
to any such Recourse Debt or Indebtedness included in (A) above ("Subsection A
Indebtedness"), or contained in any instrument or agreement evidencing, securing
or relating thereto, or any other event occurs, in each case the effect of which
default or other event is to cause, or to permit the holder or holders of such
Subsection A Indebtedness or the beneficiary or beneficiaries of such Guarantee
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Subsection A Indebtedness to be made, prior to
its stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
Event of Default (as defined in such Swap Contract) as to which any Loan Party
is the Defaulting Party (as defined in such Swap Contract) that is not waived
and continues beyond any cure period provided therein or (B) any Termination
Event (as defined in such Swap Contract) under such Swap Contract as to which
any Loan Party is an Affected Party (as defined therein) and, in either event,
the Swap Termination Value owed by any Loan Party as a result thereof is greater
Fifteen Million and No/100 Dollars ($15,000,000.00); or
(f)    Insolvency Proceedings, Etc. CREIS, Borrower or other Loan Parties to
which more than an aggregate of 5% of the Total Asset Value are attributable
institute(s) or consent(s) to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person(s) and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person(s) or to all or any material
part of its property is instituted without the consent of such Person(s) and
continues undismissed or unstayed for sixty (60) calendar days, or an order for
relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) CREIS, Borrower or other Loan
Parties to which more than an aggregate of 5% of the Total Asset Value are
attributable become(s) unable or admit(s) in writing its inability or fail(s)
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person(s) and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or


87







--------------------------------------------------------------------------------





(h)    Judgments. There is entered against a Loan Party (i) any one or more
judgments or orders for the payment of money in the aggregate amount of Twenty
Five Million and No/100 Dollars ($25,000,000.00) (or if the Facility Amount has
been increased to at least Seven Hundred Fifty Million and No/100 Dollars
($750,000,000.00), then an aggregate amount of Fifty Million and No/100 Dollars
($50,000,000.00)) or more individually as to a Loan Party or in the aggregate
amount of Fifty Million and No/100 Dollars ($50,000,000.00) as to all Loan
Parties (in each case, to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) which remains
unsatisfied or unstayed for a period in excess of sixty (60) days, or (ii) any
one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, either (A) the Loan Party is not actively challenging the
validity, enforceability or effectiveness of such judgment or the grounds for
same or (B) there is a period of sixty (60) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Plan which has
resulted in liability of any Loan Party under Title IV of ERISA to the Plan or
the PBGC in an aggregate amount in excess of Twenty Five Million and No/100
Dollars ($25,000,000.00), or (ii) any Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of Twenty
Five Million and No/100 Dollars ($25,000,000.00); or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing or pursuant to judicial proceedings the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies in writing that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any material
provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;


88







--------------------------------------------------------------------------------





provided, however, that upon the occurrence of the entry of an order for relief
with respect to a Loan Party or a Subsidiary thereof under the Bankruptcy Code
of the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.15 and Section 2.16 be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the L/C Issuers (not to exceed one counsel to
the L/C Issuers) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and L/C Borrowings and (ii) breakage, termination or
other payments due under any Swap Contract between any Loan Party and Hedge
Bank, ratably among the Lenders, the applicable Hedge Banks (with respect to
clause (ii)) and the L/C Issuers in proportion to the respective amounts
described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.15, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.




89







--------------------------------------------------------------------------------





ARTICLE IX.
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders and each of the L/C
Issuers hereby irrevocably appoints JPMC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each Lender authorizes Administrative Agent to enter into the Loan
Documents (other than this Agreement) on behalf of, and for the benefit of, the
Lenders and to take all actions left to the discretion of the Administrative
Agent herein and therein on behalf of, and for the benefit of, the Lenders. Each
Lender agrees that any action taken by Administrative Agent at the direction of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in this Agreement), and any
action taken by Administrative Agent not requiring consent by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in this Agreement) shall be authorized by
and binding upon all Lenders. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its reasonable opinion or the
reasonable opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


90







--------------------------------------------------------------------------------





The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default, other than a Default in the
payment of scheduled payments of interest and principal, unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or any L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
or (vi) the financial condition of Borrower or any Guarantor.
The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not ‎(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Applicable L/C Issuer,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Applicable L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Applicable L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


91







--------------------------------------------------------------------------------





9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender, a Disqualified Institution, or an Affiliate of any Defaulting Lender or
Disqualified Institution.
If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof or a court of competent jurisdiction has
determined in a final judgment that the Administrative Agent has taken actions,
or omitted to take actions, constituting gross negligence or willful misconduct
in connection with the performance of its rights, powers or duties hereunder or
under the other Loan Documents, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking


92







--------------------------------------------------------------------------------





action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Syndication Agent, Co-Documentation Agents or Lead
Arrangers listed on the cover page hereof (or any other Arranger) shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or any
L/C Issuer in any such proceeding.
9.10    Cash Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion, (a) to release any Subsidiary Guarantor from its obligations under
the Guaranty if such Person ceases to be a Subsidiary Guarantor as a result of a
transaction permitted hereunder and (b) to release the Cash Collateral and any
Lien thereon in accordance with the terms and conditions set forth in Section
2.15. Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
9.11    Swap Contracts. No Hedge Bank that obtains the benefits of Section 8.03
or the Guaranty by virtue of the provisions hereof (in its role as provider of a
Swap Contract to the Borrower or any Loan Party) shall have any right to notice
of any action or to consent to, direct or object to any action hereunder


93







--------------------------------------------------------------------------------





or under any other Loan Document other than in its capacity as a Lender or the
Administrative Agent, as applicable, and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article IX to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Treasury Management Agreements and
Swap Contracts unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank, Lender or
Affiliate of a Lender, as the case may be.
9.12    Enforcement. Notwithstanding anything to the contrary contained herein
or in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Loan Parties or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with the Loan Documents for the
benefit of all applicable Persons.
9.13    Lender Reply Period.     All communications from Administrative Agent to
Lenders requesting Lenders’ determination, consent or approval (i) shall be
given in the form of a written notice to each Lender, (ii) shall be accompanied
by a description of the matter as to which such determination, consent or
approval is requested, (iii) shall include a legend substantially as follows,
printed in capital letters or boldface type:
“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. FAILURE TO RESPOND WITHIN TEN
(10) BUSINESS DAYS AFTER THE DELIVERY OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE MATTER DESCRIBED ABOVE.”
(iv) shall include Administrative Agent’s recommended course of action or
determination in respect thereof, and (v) if the consent or approval is required
pursuant to Section 10.01, then such notice shall include a copy of the proposed
amendment, consent or action. Each Lender shall reply promptly to any such
request, but in any event within ten (10) Business Days after the delivery of
such request by Administrative Agent (the “Lender Reply Period”). Unless a
Lender shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination. With respect to decisions requiring the
approval of the Required Lenders (or the Required Revolving Lenders) or all
Lenders, Administrative Agent shall timely submit any required written notices
to all Lenders and upon receiving the required approval or consent shall follow
the course of action or determination recommended by Administrative Agent or
such other course of action recommended by the Required Lenders (or the Required
Revolving Lenders) or all of the Lenders, as the case may be, and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action.

ARTICLE X.
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:


94







--------------------------------------------------------------------------------





(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender, provided that any waiver with respect to any Fee Letter shall
only require the consent of each Person that is a party thereto;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 4.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Revolving Commitments hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of the Leverage Ratio
(including any change in such defined term or defined terms used directly or
indirectly in the definition of Leverage Ratio), solely as it is used in
determining the Applicable Rate, that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate or Letter of Credit Fees at the Default Rate;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;
(f)    change any provision of this Section or the definition of “Required
Lenders,” “Required Revolving Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;
(g)    release the Borrower or CREIS without the written consent of each Lender;
(h)    release all or substantially all of the Subsidiary Guarantors (except in
connection with the release of Qualified Unencumbered Properties pursuant to
this Agreement) without the prior written consent of each Lender;
(i)    change the definition of “Borrowing Base” or any of the definitions
directly related thereto without the written consent of each Lender; or
(j)    change the definition of “Qualified Unencumbered Properties” without the
written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the each L/C Issuer in addition to the Lenders required
above, affect the rights or duties of any L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) Section 10.06(f) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at


95







--------------------------------------------------------------------------------





the time of such amendment, waiver or other modification; and (iv) the Fee
Letters and any Issuer Document may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding the above:
(A)    prior to the termination of the Aggregate Revolving Commitments, unless
also signed by Revolving Lenders holding in the aggregate at least a majority of
the Aggregate Revolving Commitments, no such amendment, waiver or consent shall,
(i) waive any Default for purposes of Section 4.02(b) or (ii) amend, change,
waive, discharge or terminate Sections 2.03(a)(ii)(B), 4.02 or 8.01 in a manner
adverse to such Lenders or this clause (A);
(B)    each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein,
(C)    the Required Lenders shall determine whether or not to allow a Loan Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders;
(D)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (x) the Commitment of such
Lender may not be increased or extended without the consent of such Lender, (y)
the principal owing to such Lender may not be decreased without the consent of
such Lender and (z) the interest rate being paid to such Lender may not be
decreased without the consent of such Lender;
(E)    Administrative Agent, Arrangers and Borrower may agree to add the name of
any other Arranger, documentation agent or syndication agent to the cover page
of this Agreement without the prior written notice to or consent of any Lender;
and
(F)    no amendment contemplated by, and subject to Section 2.14(e) shall
require the consent of any Person other than the Borrower and the Lenders
providing an increase in the Aggregate Revolving Commitments or Term Loan or any
New Term Loan.
Notwithstanding any of the foregoing, if the Administrative Agent and Borrower
acting together identify any ambiguity, omission, mistake, typographical error
or other defect in any provision of this Agreement or any other Loan Document,
then Administrative Agent and Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other parties to this Agreement.
Administrative Agent will promptly provide to the Lenders a copy of any
amendment or supplement executed pursuant this Section 10.01.


10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other


96







--------------------------------------------------------------------------------





communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to any Loan Party, the Administrative Agent or any L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by


97







--------------------------------------------------------------------------------





a final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and each L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and each L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as an L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency


98







--------------------------------------------------------------------------------





of a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent, any Lender and any L/C Issuer (but not
including fees related to internal counsel of such Persons)) taken as a whole
(unless (x) a conflict exists as determined in the good faith judgment of each
affected Lender or each affected L/C Issuer, in which case(s) the fees, charges
and disbursements of reasonably necessary additional counsel for all such
affected Lenders or such affected L/C Issuer shall be covered, or (y) a special
counsel is necessary as determined in the good faith judgment of the
Administrative Agent, in which case(s) the fees, charges and disbursements of
one reasonably necessary special counsel for the Administrative Agent shall be
covered), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. It is understood and agreed that the Administrative
Agent may determine, in its discretion, the one counsel referenced in subsection
(a)(iii); provided, however, that upon the written request of the Required
Lenders (subject to the proviso in Section 9.03(b)), the Administrative Agent
shall, pursuant to such written request, engage a different counsel to serve as
the one counsel referenced in subsection (a)(iii).
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of one counsel for all
Indemnitees (but not including fees related to internal counsel of such
Persons), plus, (x) in the event of a conflict of interest as determined in the
good faith judgment of each affected Indemnitee, one additional counsel for all
such affected Indemnitees (together with all similarly situated Indemnitees) and
(y) in the event that a special counsel is necessary as determined in the good
faith judgment of the Administrative Agent, one additional counsel for
Administrative Agent), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any


99







--------------------------------------------------------------------------------





refusal by the Applicable L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. It is understood
and agreed that the Administrative Agent may determine, in its discretion, the
one counsel for all Indemnitees referenced in this subsection (b); provided,
however, that upon the written request of the Required Lenders (subject to the
proviso in Section 9.03(b)), the Administrative Agent shall, pursuant to such
written request, engage a different counsel to serve as the one counsel for all
Indemnitees referenced in this subsection (b). This Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Applicable L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Applicable L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
Applicable L/C Issuer in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such sub-agent)
or Applicable L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, a Loan Party shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


100







--------------------------------------------------------------------------------





(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after receipt by Borrower of written demand
therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of a
Loan Party is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, any L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuers under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an


101







--------------------------------------------------------------------------------





assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans (and participations in Letters of
Credit) of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than Five
Million and No/100 Dollars ($5,000,000.00) unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    [Intentionally Omitted.]
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, further, that the
Borrower shall be deemed to have consented to any such assignment requiring its
consent under this clause (A) unless it shall object thereto by written notice
to the Administrative Agent within ten (10) Business Days after having received
written notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C)    the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(D)    [Intentionally Omitted]
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent, (x) an Assignment and Assumption, or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants,
together with a processing and recordation fee in the amount of Three Thousand
Five Hundred and No/100 Dollars ($3,500.00) payable by the assignor; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation


102







--------------------------------------------------------------------------------





fee in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. Without limiting subsection (i) of this
Section 10.06, no such assignment shall be made (A) to a Loan Party or any
Affiliates or Subsidiaries of a Loan Party or (B) to any Defaulting Lender or
any of its Affiliates or Subsidiaries or to any Person who, upon becoming a
Lender hereunder, would constitute one of the foregoing Persons described in
this clause (B) or (C) any Disqualified Institution.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a substitute Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
Upon its receipt of (x) a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment


103







--------------------------------------------------------------------------------





and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section 10.06(b) and any
written consent to such assignment required by this Section 10.06(b),
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to any provision of this Agreement, including without
limitation Sections 2.02(b) or 2.12(d), Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person),
a Defaulting Lender, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or any Disqualified Institution) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a) –
(f) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a


104







--------------------------------------------------------------------------------





participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
3.06 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one (1) year and one (1) day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not institute against,
or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of Three Thousand Five Hundred and No/100 Dollars
($3,500.00) (which processing fee may be waived by the Administrative Agent in
its sole discretion), assign all or any portion of its right to receive payment
with respect to any Committed Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its


105







--------------------------------------------------------------------------------





funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.
(g)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein:
(1) if at any time any L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, such L/C Issuer shall, upon thirty (30)
calendar days’ notice to the Borrower and the Lenders, resign as an L/C Issuer.
In the event of any such resignation as L/C Issuer, the Borrower shall be
entitled to appoint from among the Revolving Lenders a successor L/C Issuer
hereunder with the consent of such successor L/C Issuer; provided, however, no
failure by the Borrower to appoint any such successor shall affect the
resignation of such L/C Issuer as an L/C Issuer.
(2) any L/C Issuer may resign upon thirty (30) calendar day notice to the
Borrower and the other Lenders, provided, however if any resigning L/C Issuer
remains as a Revolving Lender or a Term Lender, then its resignation shall not
be effective until a successor L/C Issuer is appointed by the Borrower from
among the Revolving Lenders and the agreement of such appointment by such
successor L/C Issuer.
If any L/C Issuer resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
the resigning L/C Issuer to effectively assume the obligations of such L/C
Issuer with respect to such Letters of Credit.
(h)    Borrower Loan Purchase.
(i)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, the Borrower shall have the right from time to time to voluntarily
purchase Term Loans from one or more Lenders and simultaneously cancel or retire
such Term Loans and Lenders shall be permitted to sell or assign such Term Loans
to the Borrower (in each case, a “Borrower Loan Purchase”) provided that no
Default or Event of Default shall exist at the time of such purchase and
assignment or would result from such purchase and assignment and subject to
satisfaction all of the other requirements of this Section 10.06(h).
(ii)    Any offer to make a Borrower Loan Purchase by the Borrower and any sale
of Term Loans to the Borrower by a Lender shall be in accordance with the
following:
(A)    by no later than 11:00 a.m. at least five (5) Business Days prior to the
Response Date (as defined below), the Borrower shall notify the Administrative
Agent (and the Administrative Agent shall provide such information to the
Lenders), in writing, of its desire to purchase Term Loans from the Lenders (the
“Purchase Offer”) which Purchase Offer shall be made to all Lenders on a pro
rata basis and shall contain (I) the date by which the Lenders may elect to
participate in a Borrower Loan Purchase (the “Response Date”), (II) the price
(which may be a range and which may be at a discount to par) of the proposed


106







--------------------------------------------------------------------------------





purchase (the “Offer Price”), (III) the amount of Term Loans the Borrower is
proposing to purchase and (IV) the type of Term Loans, if applicable;
(B)    no later than 5:00 p.m. on the Response Date, each Lender shall, in its
sole discretion, notify the Administrative Agent and the Borrower, in writing,
as to the amount of Term Loans it wishes to sell to the Borrower (which shall
not be less than One Million and No/100 Dollars ($1,000,000.00)) at the Offer
Price (any such notification by a Lender shall be irrevocable absent manifest
error and shall be referred to herein as a “Sales Offer” and any failure to
timely provide such notice shall be deemed a decline of the Purchase Offer);
(C)    Borrower may accept as many or as few of the Sales Offers by written
notice to the Administrative Agent no later than 5:00 p.m. as of the third
Business Day following the Response Date (the “Acceptance Date”), provided that
(I) such offers must be accepted in descending order of discount (that is,
Borrower must accept the greatest discount first, then the next greatest
discount, and so on), and (II) in the case of a tie, the prepayment must be
applied on a pro rata basis to the offering Lenders based on the principal
amount of the Loans offered for prepayment. The Administrative Agent will notify
the Lenders that provided Sales Offers as to whether or not their offer was
accepted and, in the case of acceptance, the principal amount subject to
prepayment. Borrower will purchase the Loans on a certain Business Day (the
“Settlement Date”; which Settlement Date shall be determined by Borrower in
conjunction with the Administrative Agent, provided that the Settlement Date
shall be (x) no earlier than two (2) Business Days and (y) no later than five
(5) Business Days, in each case, following the Acceptance Date) by payment of
the discounted principal amount to the Administrative Agent for distribution to
the respective Lenders; and
(D)    on the Settlement Date, the Borrower shall deliver to the Administrative
Agent a certificate stating that (I) when the Borrower delivered the Purchase
Offer and (II) at all times subsequent to its delivery of the Purchase Offer
through the time of such Borrower Loan Purchase, the Borrower did not have any
material non-public information (“MNPI”) that either (y) was not, or has not
been, disclosed to the Lenders (other than those which have elected not to
receive such MNPI) during such time or (z) would reasonably be expected to have
a material effect upon, or otherwise be material to, the market price of the
Term Loan or a Lender’s decision to participate in such Borrower Loan Purchase.
(iii)    In order to consummate a Borrower Loan Purchase:
(A)    each of the assigning Lender and the Borrower (in its capacity as
purchaser of the applicable Term Loan) shall enter into a Borrower Assignment
Agreement as of the Settlement Date; and
(B)    the Administrative Agent shall receive the recordation and processing fee
in connection with such assignment as set forth in Section 10.06(b)(iv);
(iv)    A Borrower Loan Purchase shall be effective upon satisfaction of the
conditions set forth in clauses (i), (ii) and (iii) of this Section 10.06(h)
above and such date shall be referred to herein as a “Borrower Assignment
Effective Date.”




107







--------------------------------------------------------------------------------





(v)    On and after a Borrower Assignment Effective Date, (I) the Term Loans
purchased by the Borrower shall be deemed cancelled or retired for all purposes
and shall no longer be deemed outstanding (and may not be resold by the
Borrower), for all purposes of this Agreement and all other Loan Documents
(notwithstanding any provisions herein or therein to the contrary), including,
but not limited to, (A) the making of, or the application of, any payments to
the Lenders under this Agreement or any other Loan Document, (B) the making of
any request, demand, authorization, direction, notice, consent or waiver under
this Agreement or any other Loan Document, (C) the providing of any rights to
the Borrower as a Lender under this Agreement or any other Loan Document, (D)
the determination of Required Lenders and (E) the calculation of the amount of
Indebtedness hereunder and (II) no interest or fees of any type shall accrue
from and after a Borrower Assignment Effective Date on any Term Loans purchased
by the Borrower on such Borrower Assignment Effective Date. For clarification
purposes, the Borrower shall never be deemed to be a Lender hereunder.
(vi)    The Lenders hereby consent to the transactions described in this Section
10.06(h) and waive the requirements of any provision of this Agreement and any
other Loan Document that might otherwise result in a breach of this Agreement or
create a Default or an Event of Default as a result of or in connection with the
consummation of any Borrower Loan Purchase. The Lenders acknowledge that
purchases made by the Borrower pursuant to this Section 10.06(h) will result in
the retirement of Term Loans on a non-pro rata basis among the Lenders. The
Lenders further acknowledge that any payment made to a Lender in connection with
a Borrower Loan Purchase is solely for the account of such Lender and no ratable
sharing of such proceeds is required under this Agreement or any other Loan
Document.
(vii)    All Borrower Loan Purchases and subsequent cancellation or retirement
of such Term Loans by the Borrower pursuant to this Section 10.06(h) shall
reduce pro rata the payments, with respect to Term Loans, due on the Maturity
Date with respect to the Term Facility.
(i)    Disqualified Institutions.
(i) No assignment or participation shall be made to any Person that is a
Disqualified Institution as of the date of such assignment or participation (the
“Trade Date”) (unless the Borrower has consented to such assignment in writing
in its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation). With respect to any assignee that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), (x) such assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Borrower of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution but such Person shall be subject to clauses (ii) and
(iii) of this clause (i). Any assignment in violation of this clause (i)(i)
shall not be void, but the other provisions of this clause (i) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), the Borrower may, at its sole expense
and effort, upon notice to the applicable Disqualified Institution and the
Administrative Agent, (A) terminate any Revolving Commitment of such
Disqualified Institution and repay all obligations of the Borrower owing to such
Disqualified Institution in connection with such Revolving Commitment, (B) in
the case of outstanding Term Loans held by such Disqualified


108







--------------------------------------------------------------------------------





Institution, purchase or prepay such Term Loans by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and/or (C) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.06), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligation, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by any Loan Party,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Plan, each Disqualified Institution party hereto hereby agrees (1)
not to vote on such Plan, (2) if such Disqualified Institution does vote on such
Plan notwithstanding the restriction in the foregoing clause (1), such vote will
be deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same (or at least as
restrictive) as those of this Section, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.14(c) or (ii) any actual or prospective direct or indirect
contractual counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of


109







--------------------------------------------------------------------------------





the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
a Loan Party.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary of any Loan Party relating to the Borrower or any
Subsidiary of any Loan Party or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or any L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or a Subsidiary of any Loan Party and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from the Borrower or any Subsidiary of any Loan
Party after the date hereof, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary of any Loan Party, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, any such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, each L/C Issuer,
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have. Each Lender and each L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal,


110







--------------------------------------------------------------------------------





refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the Applicable L/C
Issuers, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.
10.13    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) a Lender does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 10.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment), provided that:


111







--------------------------------------------------------------------------------





(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding “par” principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT EXCEPT IN EACH
CASE AS PROVIDED IN ANY OTHER LOAN DOCUMENT. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE


112







--------------------------------------------------------------------------------





FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Arrangers, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Lenders and the Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Arranger or Lender has any obligation to the Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent nor any Arranger or Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
10.17    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the


113







--------------------------------------------------------------------------------





Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.19    Time of the Essence. Time is of the essence of the Loan Documents.
10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
10.21    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY.


[Remainder of page left intentionally blank--signature page(s) to follow.]


114







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first-above written.




BORROWER:


COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) OPERATING PARTNERSHIP, LP, a
Delaware limited partnership, as Borrower


By:
Cole Real Estate Income Strategy (Daily NAV), Inc., a Maryland corporation, its
General Partner







By:/s/ Nathan D. DeBacker    
Name:    Nathan D. DeBacker
Title: Chief Financial Officer and Treasurer








Signature Page - Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A., as Administrative Agent






By/s/ Ryan M. Dempsey    
Name: Ryan M. Dempsey
Title:
Authorized Officer



Signature Page - Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer






By:/s/ Ryan M. Dempsey    
Name: Ryan M. Dempsey
Title:
Authorized Officer





Signature Page - Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender and L/C Issuer






By: /s/ Troy Lyscio    
Name:
Troy Lyscio                    

Title:    SVP                        






Signature Page - Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------









CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender and L/C Issuer








By: /s/ Frederick Denecke    
Name:
Frederick Denecke                

Title:    Senior Vice President                






Signature Page - Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







THE HUNTINGTON NATIONAL BANK, as a Lender






By: /s/ Lisa M. Mahoney    
Name:
Lisa Mahoney                    

Title:    Assistant Vice President                












Signature Page - Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







REGIONS BANK, as a Lender






By: /s/ Lee Surtees    
Name:
Lee Surtees                    

Title:    Senior Vice President             






Signature Page - Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







COMERICA BANK, as a Lender






By: /s/ Casey L. Stevenson    
Name:
Casey L. Stevenson                

Title:    Vice President             




Signature Page - Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







PEOPLE'S UNITED BANK, NATIONAL ASSOCIATION, as a Lender






By:/s/ Victor Galati    
Name:
Victor Galati                    

Title:    Senior Vice President             










Signature Page - Second Amended and Restated Credit Agreement

